          Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 1 of 94

STATE OF NEW YORK
SUPREME COURT COUNTY OF BRONX
----------------------------------------------------------------------------
Oriska Corporation, individually and derivatively to
Carrier-Defendant Oriska Insurance Company,
                            Plaintiff,                                     AMENDED COMPLAINT
                                                                           Index No. EFCA2019- 33547
         v.                                                                Oneida Index EFCA2020-001276

BAY PARK CENTER FOR NURSING AND REHABILITATION, LLC,
               Employer-Defendant

Steven J Eisman, Lori Fensterman, Robert Fensterman
Benjamin Fishoff, C Kenneth Tesslar, Chana Lerner, Berish Rubenstein
Henry Shayovitz, Hindy Sirkis, Anthony J. Bacchi, Benjamin Landa
Bent Philipson, Martin Farbenblum, Howard Belford, Irwin Peckman
Michael Weiss, Steven Brown, Matthew Barbara, Paul Barbara
Joel Greeneberg, Allen Kass, Barry Leistner, Mayer Fischl
Richard Schildron, Robert Pines, Mark Zaffrin, Scott Einiger
Patrick Formato, Eli Greenspan, Jeffrey Vogel, Jordan Fensterman
Lawrence Reichenberger, Martin Kass, Michael Levitan, Rich Levitan
Richard Busell, Sharyn Mukamal, Sherman Voge, Staci Fensterman
Steven Greenstein, Samuel Ferrara, Lorraine Takesky
                       Owner-Defendants,

The Philipson Family Trust, The Schlesinger Family Trust, Berkshire
Group, Inc., Spencer Street Realty, Allstate ASO, Inc., Allstate
Administrators, Inc. Sam Schlesinger, Michael Camilleri, Pitterman
Family Trust, Wolf Eisenbach, National Financial Service, Israel
Zeigelman, Financial Service, Michael Schweimmer, Grandview
Brokerage, Inc. Isaac Muller. Broad Coverage Services, Inc.,
SentosaCare, LLC, Martin Schwartzman, Stella M. Vilardi, Raphael
A. Weitzner, Benjamin Landa, Ira Lipsius, Lipsius-Benhaim Law,
LLP, Whiteman Osterman & Hanna, LLP, Cullen and Dykman,
LLP, John Doe and other persons not yet identified,
                       Prohibited Transaction Defendants,

Andrew Cuomo as the Governor of the State of New York, Linda A.
Lacewell as Superintendent of Insurance of the State of New York
Department of Financial Services, Martha Lees as General Counsel
of the Department of Financial Services, Roberta Reardon as the
Commissioner of the State of New York Department of Labor,
Carolyn Robinson, Supervisor with the New York State Department
of Labor, Dr. Merryl H. Tisch, Chairman of the State University of
New York Board of Trustees, the State University of New York,
Scott Dietrich and Peter Fountas of the Research Foundation of the
State University of New York, Howard A. Zucker, M.D., as the
Commissioner of the State of New York Department of Health,
                       State Officer Defendants,
           Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 2 of 94


Donna Hodge, Annette Hall, Karen Grant Williams Alexi Arias as
the Class Representatives of a Class of Employees of Employer
Defendants as the interests of the Class may appear,
                       Class Defendant,

Oriska Insurance Company as its interest may appear,
                     Carrier Defendant,

Rashbi Management, Inc., as its interest may appear,
                            Trust Defendant.
------------------------------------------------------------------------------------

         The Plaintiff, Oriska Corporation (“Plaintiff”), complaining of the Defendants alleges:

                                        NATURE OF THIS ACTION
         1.       Illnesses, injuries and death of employees of the Employer Defendants (the “Class”)

in nursing home and healthcare facilities was preventable if the Employer Defendants had not

denied the employee Class the benefits under their plan (“Plan”) under a program (the “Program”)

approved for the Carrier Defendant Oriska Insurance Company as the Carrier’s 1994 Program of

24 hour protection for employees established under 29 U.S.C. §1003 of the Employment

Retirement Income Security Act (“ERISA”) as an “employee benefit plan” sponsored by the

Employer Defendants, a plan that includes training, apprenticeship and continuing education

benefits, among other benefits, addressing infectious disease preparedness and response

incorporated into a welfare plan. Instead, the funds accrued and reported by the Employer

Defendants in Cost Reports to the New York Department of Health (“DOH”) to cover employee

benefits, were diverted, laundered and embezzled.

         2.       The Employer Defendants’ Plan is under a Program approved December 8, 1994

by the New York State Department of Insurance (now the DFS) of a November 15, 1994 File

93100407, and subsequent filings overing the Program. The Employer Defendants’ failure to

provide benefits is the direct and proximate cause of the tragedy that occurred in the Employer

Defendants nursing home and healthcare facilities resulting from the failure of preparation in

readiness to handle an enemy such as a pandemic, and is the direct proximate cause of the damage
           Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 3 of 94

to the Class of employees, to patients in facilities, as well as exposing the general public; all

traceable to the foreseeable liability caused by the diversion, conversion and embezzlement of Plan

assets.

          3.   The tragedy at the Employer Defendants’ nursing homes and healthcare facilities

had its genesis in the year 2010 when the Employer Defendants, the Prohibited Transaction

Defendants, and the Owner Operator Defendants, all in concert, organized and established their

Plan under ERISA under the approved Program to provide health, disability, training,

apprenticeship, continuing education, safety, loss control, risk-management and workers'

compensation benefits by self-insurance or by the purchase of insurance, the 24-Hour protection.

The Employer Defendants operated and administered their Program in various forms as their Plan

to provide benefits to the employee Class Defendant for injuries and illnesses, skills and safety,

continuing coverage to the present day, wherein and whereby various Employer Defendants

entered and withdrew from the Plan and Program selecting parts of the Program as each Employer

Defendant customized its Plan. The Employer Defendants selected from health, disability, training,

apprenticeship, continuing education, safety, loss control, risk-management and workers'

compensation benefit parts of the Program to fund benefits for their employees. The Employer

Defendants were to contribute funds regularly to be held in trust with the Trust Defendant under

their Plan to provide benefits by self-insurance or by purchase of insurance from the Carrier

Defendant and others. Plan assets funded by the Employer Defendants were to be used only and

exclusively for Program purposes and functions by due payment thereof to the proper insurance

carrier or to the Trust Defendant to be held in trust for self-insured benefits.

          4.   However, their Plan as organized by the Employer Defendants failed to provide any

mechanisms for the Employer Defendants to manage the operation of their Plan under the Program.

The Employer Defendants failed to monitor their Plan, failed to protect their Plan assets required

for the Program and failed to supervise their Plan to make certain their Plan and Program
         Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 4 of 94

functioned within the law as designed. Their Plan as organized failed to provide any mechanisms

to monitor, supervise and audit to ascertain that the funds were properly being administered from

the time Employer Defendants paid funds to provide employee benefits until the funds were spent

for Plan and Program purposes; the Employer Defendants were required to, but did not, establish,

supervise and maintain the operation of their Plan and Program pursuant to authorization of ERISA

and in accordance with the Program approved by the State.

       5.      A Trust was established under NY Regulation 114, 11 NYCRR §126 (“114 Trust”)

to hold the monies paid by the Employer Defendants to secure and fund benefits to the Class; but

the Employer Defendants permitted the Owner Operator Defendants and the parties in interest

Prohibited Transaction Defendants to divert the funding of the Program, ignoring the security

purpose of protecting Plan assets in the 114 Trust.

       6.      The Program sponsoring Employer Defendants so negligently oversaw the

operation of the Program by failing to maintain proper controls, policies and procedures regarding

control of the Plan assets so as to carelessly and recklessly allow parties in interest Prohibited

Transaction Defendants, Owner Operator Defendants, and the Employer Defendants themselves,

to take, keep and divert tens of millions of dollars of the Plan assets intended for the Program,

taken for illegal and unauthorized uses, the various Defendants utilizing these Plan assets for their

own purposes, which were purposes not permitted or allowed by the Program because they are

prohibited transactions under ERISA. Moreover, recovery is sought under 42 U.S.C. 1981 and

1985 for acts of the Employer Defendants, the Owner Operator Defendants and the Prohibited

Transaction Defendants, in concert with New York State Officer Defendants under color of law in

violation of 42 U.S.C. 1983. The 42 U.S.C. 1983 causes of action involve denial of equal protection

and due process of law under the 1st, 5th and 14th Amendments to the United States Constitution

for denial of equal protection and due process of laws, and for denial of right of assembly, as well

as violation of 42 U.S.C. 2000e-2 for refusal of the Employer Defendants to adopt and implement
         Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 5 of 94

the Program as an Alternative Employment Practice. The denial of the Alternative Employment

Practice is directed at disadvantaged persons based upon race and color as permitted proof on a 42

U.S.C. 2000e-2 action allowed by the US Supreme Court in Ricci v DeStefano 557 U.S. 557, a

violation shown by statistics that the refusal to adopt the Alternative Employment Practice injured

the Class as disadvantaged persons based on race and color, warranting the award of damages and

injunctive relief as detailed herein.

        7.      During the entire period of their Plan, these Employer Defendants, Owner Operator

Defendants, party in interest Prohibited Transaction Defendants, in concert with State Officer

Defendants, continued to wrongfully divert funds intended exclusively for their Plan to other

purposes which had no relationship to the Program, although the diversions had personal

significance to the Prohibited Transaction Defendants who were allowed by the Employer

Defendants to divert the Plan assets.

        8.      What happened is that the Employer Defendants, the Owner Operator Defendants,

and Prohibited Transaction Defendants, in the course of the management of the Program deviated

drastically from the purposes of the Program and ERISA by failing to put their Plan assets in trust,

but instead took funds of their Plan to other personal purposes of wrongdoing Employer

Defendants, Owner Operator Defendants and Prohibited Transaction Defendants, permitting these

persons to utilize Plan assets for prohibited personal transactions, all of which had nothing to do

with their Plan or Program. The Employer Defendants continued to misuse or allow others to

misuse the Employer Defendants’ fiduciary control over the Plan assets. This Amended Complaint

describes a pattern of conduct of the Employer Defendants, Owner Operator Defendants, and

Prohibited Transaction Defendants who were wrongfully aided and abetted by State Officer

Defendants, which has caused their Plan to deny benefits to the employee Class.

        9.      Exposed greed in the scheme of the Employer Defendants, Owner Operator

Defendants, and Prohibited Transaction Defendants involved nursing home and healthcare
         Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 6 of 94

facilities and businesses named herein, manipulating Medicaid and Medicare paid to nursing home

and healthcare facilities, a fixed payment per bed rate based on costs of operation. Under the

scheme the Owner Operator Defendants gutted labor costs upon acquiring Employer Defendant

facilities by hiring new employees with very limited skills and little or nonexistent experience. The

Employer Defendants provided little, if any, training or continuing education to raise the level of

competency of the workforce as well as provide other benefits under their Plan. Instead, the

Employer Defendants, Owner Defendants and Prohibited Transaction Defendants hid, laundered

and reaped the tens of millions of dollars in reported costs not spent on benefits for training,

education, apprenticeship and employee benefits, getting away with these laundered funds

embezzled to illicit prohibited transactions, the very funds intended to pay employee benefits.

       10.     Lack of skills and know-how for sterilization, personal protective equipment,

cleanliness, safety and emergency protocol and procedures for ventilator and other equipment

operation, knowledge of Occupational Safety and Health Act (“OSHA”) guidelines for handling

bloodborne pathogens and Centers for Disease Control and Prevention (“CDC”) Guidelines for

disinfection and sterilization in healthcare facilities to address recognized health hazards likely to

cause death or serious physical harm. Yet, these are basic reasonable and expectations from

stewards of our loved ones.

       11.     The scheme as set forth in the Lead Action in this case Index 09877/2019 (“Lead

Action” or “Lead Complaint”) identifies means and methods by which the Program was violated,

involving misrepresentations, deceit, conversion, diverting, money laundering, theft and

defalcations by the Lead Action Defendants Philipson, the Employer Defendants, and the owner

operators, as well as involving Prohibited Transaction Defendants, all under color of law in

complicity with the State Officer Defendants.

       12.     Party in interest to the Plan, Attorney Ira Lipsius on behalf of the Employer

Defendants sought to avoid paying premiums on policies obtained by their Plan for coverage of
         Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 7 of 94

benefits, issued by Carrier Defendant Oriska Insurance Company (“Carrier Defendant” or “Oriska

Insurance Company”). Lipsius claimed that the policies were not “renewal” policies, but rather

“new” policies issued in violation of a February 1, 2013 Order (“1310 Order”) prohibiting Oriska

Insurance Company from issuing “new” policies due to a 2010 Report on Examination finding the

Carrier impaired to the tune of over 8 million dollars. The 1310 Order provided that once the

impairment was addressed and cured, the 1310 Order would be lifted. The impairment was

addressed and cured on November 23, 2014 when the Carrier’s parent company paid over 8 million

dollars into the capital of the Carrier through a 114 Trust administered by Trust Defendant Rashbi

Management, Inc. (“Trust Defendant” or “Rashbi”).

       13.     Even though the impairment was addressed and cured in 2014, Deputy General

Counsel for the Department of Financial Services (“DFS”) Martha Lees provided a letter dated

February 7, 2019 to attorney Lipsius in support of the Employer Defendants’ motion that they did

not have to reimburse benefits paid or pay premiums because the policies of the Carrier Defendant

were unenforceable pursuant to the 1310 Order still in effect, ignoring that the impairment was

cured. Ms. Lees’ letter recklessly disregarded the fact that the impairment was cured. Ms. Lees

consciously disregarded the fact that the impairment was addressed and she ignored the law of the

case ratifying the prior accounting practice on these very same policies, when Ms. Lees stated in

her letter of February 7, 2019 that the 1310 Order was still in in force. She thus allowed attorney

Lipsius to argue the policies were unenforceable. Ms. Lees ignored Judge Julian’s Order of 2007

specifically upholding the accounting principles and practices supporting the Program, a practice

that provided for payment into a 114 Trust for collateral security for the self-insured high

deductible loss sensitive Program. This is the same Program submitted by File 93100407

November 15, 1994, approved by the New York State Department of Insurance on December 8,

1994 and which remains today in full force and effect. This is the same Program governed by 29

U.S.C. § 1003 of ERISA as ratified by the DFS in a determination on October 5, 2015.
          Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 8 of 94

        14.     Ms. Lees showed further contempt for the Carrier and complicity with Lipsius’s

goal of placing Carrier out of business in her affidavit of July 25, 2016 where she admitted that

she rejected the Carrier’s accounting practices and actuarial computations for the Employer

Defendants’ policies stating that the Carrier was financially impaired, even though Supreme Court

Justice Robert Julian on the same issues held otherwise in Oneida County Supreme Court case

CA2006-001542, where the 114 Trust was initially funded by the Employer Defendants.

        15.      Ms. Lees’ further complicity with the Employer Defendants and Lipsius and non-

cooperation with the Carrier’s counsel Daniel Hitzke as later herein set forth, further demonstrates

a conspiracy to liquidate the Carrier, putting it out of business, and placing claim liability of the

Employer Defendants into the Property and Liability Insurance Security Fund, Guaranty Fund

under N.Y. Ins. Law §7603 (a)(1)(D), thereby relieving the Employer Defendants of their

liabilities, The State would have one believe that the Employer Defendants would not be relieved

of their liabilities, but that is not reality from past practice.

        16.     Rights of subrogation of the Plaintiff Oriska Corporation arises out of common law

rights of subrogation, exoneration and contribution, and Workers’ Compensation Law §§§§26, 26-

a, 50 and 52, requiring that the Plaintiffs/Employer Defendants by law disgorge and forfeit funds

that have been diverted and wrongfully converted, including but not limited to the security fund

identified in the Lead Complaint, diverted from the Program established and maintained by the

Employer Defendants for the purpose of providing benefits for its participants and/or their

beneficiaries, by self-insurance or through the purchase of insurance covering health, disability,

including training, safety, loss control, risk-management and workers' compensation under the

Program.

        17.     The Plaintiff is subrogated derivatively to the Carrier Defendant under Business

Corporation Law (“BCL”) 626 to be reimbursed for benefits for medical care, lost wages and

expense benefits provided to the Class, covering the liability of the Employer Defendants, a
         Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 9 of 94

statutory right of subrogation based on Workers’ Compensation Law (“WCL”) 29 and common

law equitable rights of subrogation, indemnification and contribution for payments made and for

future benefits due to the Class. The Employer Defendants have failed and refused to reimburse

the benefits paid to the Class employees or to fund the 114 Trust for future benefits.

       18.     Employer-Defendant       BAY     PARK      CENTER       FOR     NURSING        AND

REHABILITATION, LLC, (“Baypark”) is liable under Workers Compensation Law (“WCL”)

§10 as uninsured for Workers Compensation under WCL §50. The Employer-Defendant Baypark

disavowed and repudiated the Policy Workers Compensation and Employer Liability insurance

provided by the Carrier-Defendant on September 19, 2019, leaving Employer-Defendant Baypark

uninsured as it relates to WCL §50, thus now empowering Class defendants with the option to

elect commencement of plenary personal injury actions against Defendant-Employer Baypark , or

in the alternative to continue to accept workers’ compensation benefits. If Class defendants elect

workers’ compensation benefits, then the Uninsured Employer Fund-Defendant (“UEF”) is

obligated to pay workers’ compensation benefits to the Class defendants and reimburse Carrier-

Defendant for benefits on grounds that the Carrier-Defendant was not the Workers’ Compensation

Carrier for Baypark for purposes of WCL §50.

       19.     Plaintiff brings this action derivative to Carrier-Defendant to subrogate to recover

payments made by the Carrier-Defendant out of assets ultimately owned by the Plaintiff as set

forth in this Complaint because after due demand pursuant to Business Corporation Law (“BCL”)

§626 the Carrier-Defendant has refused to abandon its defenses that the policies are legal and

enforceable, in favor of terminating all benefit payments to injured Class defendants and turning

the Class defendants’ claims over to the UEF.

       20.     The Plaintiff further brings this action derivative to Carrier-Defendant to subrogate

to the rights and causes of action of the Class defendants herein against their uninsured Employer-

Defendant Baypark for negligence resulting in personal injury to injured Class defendants,
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 10 of 94

applying all the presumptions afforded an injured worker under WCL §11, subrogated for any

benefits paid for medical care, lost wages and expenses of Class defendants of Baypark paid by

the Carrier-Defendant, a lien against any recovery of an Class defendant against Baypark under

Workers Compensation Law §29, and by subrogation as a direct action against the Employer

Defendant if the Class defendant does not proceed against Baypark within a time period set by

the Court in this action.

       21.     This derivative action by the Plaintiff on behalf of the Carrier-Defendant is on

grounds that Workers Compensation & Employer Liability insurance provided by Carrier-

Defendant to the Employer-Defendant is admitted as not enforceable, disavowed by Employer-

Defendant as illegal Workers' Compensation Insurance, causing the Employer-Defendant Baypark

to be uninsured for purposes of WCL §50, being uninsured due to the direct acts of the Employer-

Defendant and their agents and representatives; this action is against an admitted uninsured

employer Baypark and its Shareholder/Directors for personal liability for the medical care,

compensation payments, penalties and possible criminal prosecution pursuant to WCL §26, all of

whom indeed benefited.

                                            PARTIES
       22.     The Plaintiff, Oriska Corporation, as holder of 100% of the issued and outstanding

common voting shares of the Carrier Defendant Oriska Insurance Company at the time of the

transactions complained of in this Complaint, brings the causes of action as alleged in this

Complaint after having demanded that the Carrier-Defendant bring the causes of action asserted

in this Complaint, because on October 25, 2019 the Carrier-Defendant after due consideration by

the Board of Directors of the Carrier-Defendant and the Boards of Directors of Carrier-Defendant’s

parents, refused to abandon the Carrier-Defendant's defense that the policies are legal and

enforceable, in favor of terminating all benefit payments to injured Class defendants and notify the

UEF, such notification to advise the UEF that the Carrier-Defendant is not the Carrier on claims
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 11 of 94

of certain Class defendants set forth in this Complaint, and undertake the rights and causes of

action of the Carrier-Defendant against the Employer-Defendant, its Shareholder/Directors and

also derivatively on behalf of each of the Class defendants named herein to recover benefits paid

to such Class defendants by the Carrier-Defendant. Plaintiff has individual and derivative standing

resulting from the demand and refusal to undertake the causes of action as set forth herein, pursuant

to New York Business Corporation Law §626.

       23.     The Class Representatives of the Defendant Class are Donna Hodge, Annette Hall,

Karen Grant Williams, and Alexi Arias, a Class of employees of Employer Defendants, as the

interests of the Class may here appear. The Class is a class of all employees of the Employer

Defendants working for the Employer Defendants covered by the Program identified in this

Amended Complaint.

       24.     Upon information and belief, at all times mentioned in this complaint, Employer-

Defendant, BAY PARK CENTER FOR NURSING AND REHABILITATION, LLC (“Baypark”),

was and still is a domestic corporation incorporated under the laws of the State of New York, 3015

West 29th Street, Brooklyn, NY 11224.

       25.     Steven J Eisman, Owner-Defendant, is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC, who upon information and

belief as an Owner-Defendant of the Employer-Defendant are the WCL §§26-a and 52 equivalent

of the president, secretary or treasurer of the Employer-Defendant and are jointly and severally

liable with the Employer-Defendant.

       26.     Lori Fensterman, Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26-a and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 12 of 94

       27.    Robert Fensterman, Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26(a) and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.

       28.    Benjamin Fishoff Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26(a) and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.

       29.    C Kenneth Tesslar, Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26(a) and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.

       30.    Chana Lerner, Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26(a) and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.

       31.    Berish Rubenstein, Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26(a) and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 13 of 94

       32.    Henry Shayovitz, Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26(a) and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.

       33.    Hindy Sirkis, Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26(a) and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.

       34.    Anthony J. Bacchi, Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26(a) and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.

       35.    Benjamin Landa, Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26-a and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.

       36.    Bent Philipson, Owner-Defendant, is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26(a) and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 14 of 94

       37.    Martin Farbenblum, Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26(a) and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.

       38.    Howard Belford, Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26(a) and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.

       39.    Irwin Peckman, Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26(a) and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.

       40.    Michael Weiss, Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26(a) and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.

       41.    Steven Brown, Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26(a) and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 15 of 94

       42.     Matthew Barbara, Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26(a) and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.

       43.     Paul Barbara, Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26(a) and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.

       44.     Joel Greeneberg, Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26(a) and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.

       45.     Allen Kass, Owner-Defendant is a Shareholder/Director of the Employer-

Defendant, Bay Park Center for Nursing and Rehabilitation, LLC who upon information and belief

as an Owner-Defendant of the Employer-Defendant are the WCL §§26(a) and 52 equivalent of the

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant.

       46.     At all times mentioned in this complaint, Class defendants, more specifically

described in the Factual Allegations below, work in Bronx County and were employees of

Baypark. Certain members of the Class are now empowered with an option to elect to continue to

take workers’ compensation benefits or to bring a negligence action for the negligence and injuries

as hereinafter set forth to which the Carrier-Defendant is subrogated by virtue of the payments that
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 16 of 94

it has made to the Class defendants, the Carrier-Defendant failing to undertake an action for

subrogation after due demand by the Plaintiff, the Plaintiff now brings this derivative action on

behalf of the Carrier-Defendant.

       47.     The Carrier-Defendant is a duly organized and existing domestic insurance

company chartered and organized under and existing by virtue of the laws of the State of New

York with its principal office and place of business in Oriskany, Oneida County, New York, where

it is engaged in providing various types of insurance coverage in the State of New York including

among others workers compensation and employer liability insurance.



Facts Common to All Causes of Action
       48.     The Employer Defendants, as Plan Sponsors, sponsored a benefit plan (the “Plan”

or “Program”) for health, disability, apprenticeship and safety training, loss control, risk

management and workers' compensation benefits which are the obligations of their Plan.

       49.     The Class are participants in the Program sponsored by the Employer Defendants,

with their Plan providing benefits to Class members.

       50.     In June 2012, the Employer Defendants and each of them contracted with a Policy

Manager Allstate ASO, Inc./Allstate Administrators, Inc. to obtain coverage for health, disability,

safety training, loss control and workers' compensation benefits coverage as set forth in certain

administrative agreements, calling for the Manager to negotiate coverages and policies of

insurance to provide benefits under the Program, with ultimate control of all aspects of their Plan

and Program retained by the Employer Defendants. The Employer Defendants at all times retained

authority over the Plan assets. The Manager paid the carriers on behalf of the Employer

Defendants. Their Plan provided that the Manager will review all invoices and audit payments

from Plan assets of funds tendered by the Employer Defendants to their Plan, both payments to

carriers where coverage was placed, and of all self-insured retention and deductible obligations.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 17 of 94

The Employer Defendants indemnified the actions of the Manager and retained authority over their

Plan with the right to terminate the Manager at the Employer Defendants’ option. The Manager

was to provide “Administrative Oversight of a facilities Workers’ Compensation, Health and

Disability Program”, but control over the Fund Assets was not delegated to Manager, but rather

was retained by the Employer Defendants.

       51.        The Employer Defendants funding of the Program was pooled as Plan assets to be

held in trust for the Class of employees under the fiduciary responsibility of the Employer

Defendants.

       52.        The Program remains in full force and effect until all obligations of the Employer

Defendants are fully satisfied.

       53.        Employee benefits under the Program were provided in the following categories:

             a.   Health
             b.   Disability
             c.   Worker’ Compensation
             d.   Risk Management
             e.   Safety training, apprenticeship, continuing education in safety and skills
       54.        Health benefits were self-insured under the Program and administered by the

American Plan Administrators.

       55.        Disability benefits were provided under the Program by purchasing insurance

policies from the following insurance carriers:

       United Health Administrators Inc
       Standard Security Life Insurance Company
       First Insurance Funding Corp
       HCC Life Insurance Company
       First Rehabilitation Life
       The United States Life Insurance Company
       Oxford Health Plans
       Zurich American Insurance Company
       Arch Insurance Group
       National Continental Ins. Company
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 18 of 94

       New York Life Insurance Company
       Progressive Casualty Insurance
       The Hartford
       Patriot Underwriters Inc.
       United Financial Casualty Company
       Dongbu Insurance
       56.     Health, risk management, safety training, apprenticeship, and continuing education

in safety and skills were self-insured under the Program. Workers’ compensation benefits were

provided under the Program by a self-funded large deductible of the Program under the coverage

provided by Carrier Defendant Oriska Insurance Company.

       57.       Bank accounts of Employer Defendants have been forensically analyzed and are

the subject of this Amended Complaint. Funding for their Plan was made into the following pooled

bank accounts:

       Account Number           Bank Name
       483002632983 BANK OF AMERICA, N.A.
       483002632996 BANK OF AMERICA, N.A.
       483002634444 BANK OF AMERICA, N.A.
       483031636604 BANK OF AMERICA, N.A.
       483031636617 BANK OF AMERICA, N.A.
       58.   Funding from Employer Defendant into their Plan to the four pooled Plan bank

accounts holding the Plan assets from June 11, 2010 to May 1, 2018, from the remitter Bank

accounts for the Employer Defendant is tabulated as set forth below:

Employer Defendant            Bank                  Account               Total Remitted
Baypark                       Citi Bank             9985321423            $3,410,263.98
       59.       The Plan assets were to be held in trust under NY Regulation 114 (11 NYCRR

§126) to pay or provide benefits by self-insuring or purchasing insurance to pay ongoing present

and actuarially determined future obligations of the Program (“Obligations”).
           Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 19 of 94

       60.       The Manager was also required to provide an updated actuarial analysis of the

Obligations of the Program. Upon information and belief, neither the Employer Defendants nor

their Managers provided the actuarial analysis.

       61.       The Program provides that the Employer Defendants are jointly and severally liable

under the Program including, but not limited to, the obligations to pay premiums, fund and

maintain all required balances in the Loss Fund, and provide collateral to pay all obligations

incurred under the Program. Any default by the Employer Defendants either jointly or individually

in meeting financial obligations under the Program may be satisfied from any Loss Fund balances

or collateral provided under the Program.

       62.       Specific identified disbursements relating to benefits paid by the Employer

Defendants are as follows:

             $38,149,012 was paid to American Plan Administrators for health claims, the period
                covering June 11, 2010 through May 1, 2018;


             $1,870,900 was paid to disability carriers on behalf of the Employers, the period
                 covering June 10, June 11,2010 through May 1, 2018;


             $42,489,563 was paid for workers' compensation coverage, the period covering June
                10, June 11,2010 through May 1, 2018;


       63.       It was part of said scheme that from 2002 until June 2018, the Defendants would

and did submit false and fraudulent annual Cost Reports to the DOH, via interstate wire (electronic

filing), for employee benefit costs and other employment-related expenses associated with the

Class of employees of the Employer Defendants.

       64.       It was a part of the scheme that the Cost Reports included the costs for “Workmen's

Compensation Insurance” 1 as direct costs in relation to wages of employees of Employers, when



       1
           term used in the Cost Report DOH form
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 20 of 94

in fact, as Defendants well knew and believed, as set forth previously herein, the funds were

diverted from payment to the authorized insurance carrier.

       65.     It was a part of the scheme that such services were not lawfully represented in the

billing by Defendants for workers’ compensation insurance expense. In fact, the funds were

received by the Defendants and then diverted for purposes other than represented to the DOH.




The Trust Fund Scheme
       66.     It was part of the scheme that from 2002 to 2018 the Employer Defendants were

not fully funding and were in fact diverting assets from the Program.

       67.     Oriska Insurance entered into various 114 Trusts under NY Regulation 114, 11

NYCRR §126 (“114 Trust”) to receive collateral for workers’ compensation coverage by the

Employer Defendants to be held to secure payment of workers’ compensation benefits. Rashbi

became the Administrator of the Employer Defendants loss sensitive program and set up a

fiduciary New York Regulation 114 Trust.

       68.     In 2007, the Defendants entered into a trust agreement with the Defendants at

HSBC Bank as part of the settlement of a federal lawsuit (03-CV-01481, NDNY) and to address

the receivership issue brought by the DFS.

       69.     A trust was established at TD Bank in 2011 for the loss sensitive program

established in 2010 after Oriska Insurance was released from receivership and Employer

Defendants came back to Oriska Insurance to resume writing loss sensitive coverage.

       70.     A trust was established at IBD Bank of New York in 2014 as part of the settlement

of Oneida County Supreme Court lawsuits brought in 2012.

       71.     Oriska Insurance and Employer Defendants set up the most recent 114 Trust with

IDB Bank of New York Trust as Trustee, which Trust is the successor to a TD Bank Trust

Agreement dated February 24, 2011 and amended May 15, 2012, and March 19, 2013 (" TD Bank
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 21 of 94

Trust"), which was the successor to a certain HSBC Bank Trust Agreement dated November 28,

2006 ("Rashbi Trust"), collectively referred to as “114 Trusts.”

       72.     It was the purpose of the 114 Trusts to receive loss fund payments from Employer

Defendants and others into trust for reimbursement to the Trust for benefits paid on behalf of

Employer Defendants, to hold funds as collateral paid in Trust on behalf of employees of Employer

Defendants, jointly and severally pooling such funds to cover claims of employees of Employer

Defendants.

       73.     The trust agreements were first submitted to the DFS in 2006 in order to obtain

approval for the disposition of NDNY Federal Case No. 03-cv-01481 (NDNY), and to resolve the

receivership brought against the Carrier Defendant in State Supreme Court on grounds that US

Management and its clients including the Employer Defendants had not provided collateral in a

form acceptable to secure reimbursement of workers' compensation benefits. As the matters in

litigation proceeded toward trial, the form of trust was resubmitted for approval by the DFS in

2007, using the form of agreement in accordance with New York regulation 114 (11 NYCRR

§126). The form of trust was submitted relative to the deductible loss sensitive filing documents

submitted and approved by the DFS on December 6, 2007. A subsequent trust with TD Bank was

submitted to the DFS on December 1, 2014, for ratification for use with the loss sensitive

deductible program agreed to in the settlement of litigation with the Employer Defendants and

others on September 24, 2013.

       74.     It was a part of the scheme that in September 2013, as part of a settlement of

lawsuits brought by Oriska Insurance in State Supreme Court in summer of 2012, the Defendants

agreed to fund a loss settlement trust (New York Regulation “114 Trust” under NY Regulation

114, 11 NYCRR §126). The purpose of the 114 Trust was to hold the Plan assets of the Program,

to be paid to a Loss Fund when benefits were due, all under fiduciary control in the 114 Trust for
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 22 of 94

reimbursement of claims for benefits. The first 114 Trust established for this purpose under the

Program was in November 2006 with HSBC Bank.

       75.     Trust agreements were first submitted to the DFS in 2006 in order to obtain

approval for the disposition of NDNY Federal Case No. 03-cv-01481 (NDNY), and to resolve the

receivership action brought against Oriska Insurance Company in State Supreme Court. As the

matters in litigation proceeded toward trial, the form of trust was submitted for approval by the

DFS in 2007, using the form of agreement in accordance with New York regulation 114 (11

NYCRR §126).

       76.     In 2007, the Employer Defendants or by their agents, owners and operators entered

into a trust agreement at HSBC Bank as part of the settlement of a federal lawsuit (03-CV-01481,

NDNY) with Rashbi as the Administrator, to address a receivership issue brought by the New

York State Department of Insurance, now the DFS.

       77.     A trust was established at TD Bank in 2011 with BCS as the Settlor of the trust.

       78.     114 Trusts under NY Regulation 114 (11 NYCRR §126) were established to

receive Program funds as collateral for benefit liability of the Employer Defendants.

       79.     It was part of the scheme that the Defendant Isaac Muller/BCS intentionally failed

to fund the 114 Trust from 2012 until May 2013.

       80.     Then, in March 2013, Rashbi as the settlor, became the Administrator of a 114

Trust at IDB Bank of New York after Defendant BCS was removed from the TD Bank 114 Trust.

What Happened to Cost Report Accruals to Fund the Program
       81.     It was a part of the scheme for the Employer Defendants to receive funds from

Medicaid, Medicare, private pay, and insurance.

       82.     It was a part of the scheme that Employer Defendants electronically filed annual

Cost Reports (Form RHCF-4) with the DOH for the years 2002 through 2017, when in fact, the

premiums were diverted for personal purposes instead of held to pay benefits under the Program.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 23 of 94

       83.     It was a part of the scheme that such funds received by the Defendants were diverted

from and not used to fund the 114 Trust or otherwise used by the Employer Defendants to pay or

reimburse the payment of benefits paid to the Class on behalf of the Employer Defendants.

       84.     It was part of the scheme that from at least 2002 to at least December 2017, the

Defendants would and did submit false and fraudulent annual Cost Reports to the DOH via

interstate wire (electronic filing), to report “Workmen's Compensation Insurance” expenses by the

Employer Defendants.

       85.     It was a part of the scheme that the Cost Reports accrued “Workmen's

Compensation Insurance”, but these expenses were not paid by the Employer Defendants to Oriska

Insurance.

       86.     It was a part of the scheme that the Cost Reports included the costs for workers’

compensation insurance coverage at Part IV, as certified in the Employer Defendants' Cost Reports

(Form RHCF-4), when in fact, as Defendants well knew and believed, as set forth previously

herein, that the funds were diverted away from payment of benefits.

       87.     It was a part of the scheme that from 2002 up to December 2017, each of the

Employer Defendants submitted approximately sixteen (16) false and fraudulent certified annual

Cost Reports (Forms RHCF-4) via interstate wires (electronic filing), in which each form falsely

stated in Part IV, Schedule 6 (Employee Benefits), for example stating that the Employer

Defendants had incurred and paid “Workmen’s Compensation Insurance” expenses in the amounts

set forth in the Reports.

       88.     It was a part of the scheme that the payments were diverted to pay other personal

and other business obligations of the Employer Defendants.

       89.     It was a part of the scheme that the Employer Defendants defrauded their Plan and

the Program out of substantial sums as a result of the diversions.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 24 of 94

       90.     It was part of the scheme to use the superior knowledge, access and experience of

Bent Philipson, including, but not limited to, Philipson's role personally or through agents, to make

purchases of insurance coverages or making recommendations with respect thereto, facilitating the

placement of health, disability and workers’ compensation coverage.

       91.     It was part of the scheme, as a result of the relationship between Employer

Defendants and Philipson, including, but not limited to, their role and superior knowledge and

information regarding the occupational and non-occupational benefit plans for Employer

Defendants’ employees, along with ownership in the Employer Defendants in common makes the

Employer Defendants, and Owner/Operator Defendants, knowledgeable of the deceptive Cost

Reports represented and submitted to the DOH.

       92.     Employer Defendants made false statements in Cost Reports to the DOH regarding

expenses for employee benefits which included statements that insurance coverage was being

provided by Allstate as represented by its billing to the Employer Defendants.

       93.     Employer Defendants' fraudulent scheme is premised on their unlawfully siphoning

the Employer Defendants’ Medicaid, private pay, Medicare and insurance funds reported as

intended for employee benefits. By virtue of the acts described above, the Defendant knowingly

made, used, or caused to be made or used, false records or statements material to an obligation to

pay money to the Government, and/or knowingly concealed or knowingly and improperly received

funds which were not used for their intended and represented purpose.

       94.     Employer Defendants or their appointed designees did not pay or otherwise fund

the Program.

       95.     Through the above-described conduct, Employer Defendants knowingly presented

or caused to be presented false or fraudulent reports for payment or approval; and/or made, used,

or caused to be made or used, a false record or statement to get false or fraudulent claims paid or
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 25 of 94

approved; and/or made, used, or caused to be made or used, false records or statements to conceal

that Employer Defendants were diverting funds.

       96.    Specifically, Employer Defendants filed annual Cost Reports with the New York

DOH, which among other things, falsely and impliedly certified that Employer Defendants were

in compliance with all applicable laws and regulations.

       97.    It was part of the scheme to provide false certification where the act of submitting

false reports themselves implies compliance with governing rules that are a precondition to

payment.

       98.    It was part of the scheme for Employers to submit claims falsely representing and

certifying compliance with a statute, regulation, or contractual provision, compliance being a

precondition to government payment of the claim.

       99.    It was part of the scheme for the Employer Defendants to fail to disclose

noncompliance with material statutory, regulatory, or contractual requirements.

       100.   Employer Defendants well knew that Program services were not lawfully

represented in the billing by Allstate, yet the Employer Defendants engaged in a continuous and

pervasive pattern of deceiving the DOH by Defendants’ filing false Cost Reports when in fact the

pattern and practice was to receive the monies and then divert the reimbursement for purposes

other than as represented to the DOH.

The 2013 and Prior Theft of Plan Assets
       101.   Beginning in February 2012 the Employer Defendants stopped funding the Plan

and Program, causing the Carrier Defendant to cancel coverage on May 22, 2012. The Employer

Defendants obtained a restraining order from Supreme Court Kings County, Index Number

10608/12 stopping the cancellation of coverage.

       102.   It was a part of the scheme that Employer Defendants failed to fully fund the 114

Trust, including substantial unreimbursed claims from the 2002-2008 period, and continued the
         Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 26 of 94

same failure to fund from February 2012 through May 1, 2013, and then only partially funded,

intermittently and anemically resulting in the shortfall in funding of their Plan and Program as set

forth in this Amended Complaint.

The Diversion of Program Funding of Accrued Cost Report Expenses to
Capitalize S&P is an Example of Many Defalcations
         103.   In 2017 and 2018, the Carrier Defendant Oriska Insurance continued its

investigation into the default by the Employer Defendants regarding the $3,207,065.92 unpaid

premiums and found that the default was part of a larger defalcation involving the Employer

Defendants that had been perpetrated by various individuals and by various means spanning many

years.

         104.   It was a part of the scheme that on June 11, 2017, a meeting was held with

Defendant Philipson on behalf of the Employers, attending with his attorney, Ira Lipsius, Philipson

and Sam Schlesinger in attendance. The meeting was held at a restaurant in Teaneck, New Jersey

to discuss payment owed by Employer Defendants to their Plan trust.

         105.   At the meeting, it was confirmed by Philipson that the Employer Defendants had

not paid $3,207,065.92 due from January to May 2017 for workers’ compensation coverage which

the Carrier Defendant had renewed for the Employers on January 1, 2017. At the meeting,

Defendant Philipson falsely stated: “I’m current”, all the while Philipson well knew that the

payments were not made to the trust, but instead were diverted to prohibited transactions.

         106.   It was a part of the scheme, that Philipson falsely represented on June 11, 2017 that

the Employer Defendants would make future payments by the 15th of each month beginning July

2017, while in the interim Philipson would investigate what happened with the $3,207,065.92.

         107.   It was a part of the scheme that $3,207,065.92 was not paid and no explanation was

received from Employer Defendants. As a result, on June 16, 2017, the Carrier Defendant Oriska
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 27 of 94

Insurance canceled the workers' compensation coverage due to nonpayment of funding for

workers' compensation coverage from January 1, 2017 to June 1, 2017.

        108.   It was a part of the scheme that on or about June 22, 2017, Ben Landa called Oriska

Insurance, with his attorney Lipsius on the telephone line, and spoke with Sarah Oddi, the President

of Oriska Insurance, requesting that Oriska Insurance reinstate the workers’ compensation

coverage for the Employers, while falsely agreeing to pay the $3,207,065.92.

        109.   It was a part of the scheme that on June 27, 2018 at Philipson's office in Woodmere,

New York, Defendant Philipson falsely stated that Defendants would pay the installment payments

due from June 1 going forward by the 15th of the month and would investigate the unpaid amount

of $3,207,065.92 due for January 1, 2017 through May 31, 2017.

        110.   It was a part of the scheme that, Philipson requested that Oriska Insurance reinstate

insurance coverage. Relying on the false statements of the Defendants including Philipson’s false

and misleading representations, on the afternoon of June 27, 2017, Oriska Insurance reinstated the

insurance coverage.

        111.   It was a part of the scheme that the Defendants employed these tactics to lull the

Carrier Defendant Oriska Insurance into a false sense of security and to hide the fact that the

Employer Defendants were plotting to obtain coverage from their newly capitalized insurance

carrier S & P. It was a part of the scheme that the Employer Defendants notified Oriska Insurance

in early May 2018 that they intended to cancel the insurance coverage.

        112.   It was a part of the scheme that the Employers failed to pay the $3,207,065.92 in

insurance premiums.

        113.   It was a part of the scheme that installment payments were made directly to Oriska

Insurance beginning on July 25, 2017, from the Employer Defendants to Oriska Insurance.

However, these payments became later and later each month, falling a full month late by December

2017.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 28 of 94

The 2017-2018 Theft of Plan Assets to Partially Capitalize S&P
       114.     It was part of the scheme that the enterprise failed and refused to pay premiums to

the Plan and Program from January to June 2017 in the amount of $3,207,065.92.

       115.     It was a part of the scheme that the $3,207,065.92 in insurance benefits owed to

Oriska Insurance for benefits paid to the Class of employees of the Employer Defendants, was

never paid.

       116.     It was a part of the scheme, that Standard and Preferred Insurance Holdings, Inc.,

wholly owned by the Defendants’ Philipson/Schlesinger Family Partnerships, contributed

$1,500,000 paid in capital and $8,510,042 of paid in surplus to S&P, showing cash as the basis of

capitalization, while at the same time failing to pay and fund the Plan trust for the first 6 months

of 2017 and not maintaining the funds in trust with an independent fiduciary as required by law.

       117.     It was a part of the scheme that on May 27, 2017, Defendant Philipson in response

to a financial examination by the New York State Department of Financial Services, sought to

license Standard and Preferred Insurance Company (“S & P”) to become licensed as a New York

domestic property and casualty insurance Company using Plan assets or diverting earmarked and

accrued Cost Report employee benefit expense Plan funding for non-Program prohibited

transactions.

       118.     It was a part of the scheme, that in a series of e–mails sent via the internet between

March 1 and March 29, 2018, and in response to demands by Oriska Insurance as to when payment

would be made, the Defendant Philipson falsely stated, inter alia, that he: “Will check”.

       119.     It was a part of the scheme that Defendant Philipson, via internet email on March

29, 2018, demanded copies of the insurance policies (which he already had) as a condition of

payment.

       120.     It was a part of the scheme that Employer Defendants replaced the Oriska Insurance

coverage with S&P as their carrier sometime in 2018.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 29 of 94

       121.    It was a part of the scheme that on November 30, 2017, Defendants Philipson/

Schlesinger completed the process of licensing S&P.

9/24/2013 Settlement with the Employer Defendants
       122.    A part of the scheme arose out of a settlement in September 2013, of lawsuits

brought by Carrier Defendant Oriska Insurance in State Supreme Court in summer of 2012

involving the Program, which is the basis of their Plan, the Employer Defendants agreed to fund a

loss settlement trust (the New York Regulation “114 Trust”).

       123.    Then a trust was established at IBD Bank of New York in 2014 with Rashbi as the

Administrator as part of the settlement of Oneida County Supreme Court lawsuits brought in 2012.

       124.    It was the purpose of the 114 Trusts to receive loss fund payments from Employer

Defendants and others into trust for benefits paid on behalf of Employer Defendants, to hold funds

as collateral paid in trust to cover the liability of the Employer Defendants, jointly and severally

pooling such funds to cover employee benefits.

       125.    The Employer Defendants conspired as part of the scheme with party in interest

Defendant Muller, causing Muller to intentionally fail to fund the 114 Trust from January 2012

until May 2013, at the same time that the Employer Defendants’ Plan assets were being used to

capitalize S & P Insurance.

Parties in Interest
       126.    Parties in Interest identified as receiving and converting Plan Assets and or aiding

and abetting conversion of Plan assets, including but not limited to are: the Philipson Family Trust,

the Schlesinger Family Trust, Gary Baker, Jon Halpern, Israel Ziegelman, Ben Landa, Ira Lipsius,

Michael Schweimmer, Michael Camilleri, Stella M. Vilardi, Martin Schwartzman, The Berkshire

Group, Spencer Street Realty, Pitterman Trust, Wolf Eisenbach, Raphael A. Weitzner, Chaim

Hirsch, Israel Weber, Joseph Stern, Yeshiva Tiferes Boruch, M K Realty, Joseph Deutsch, Golden

Hill Health Care Center, Hershkowitz And SH, Hamburg Staff Training LLC, Bsimcha Family
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 30 of 94

Trust, Broadway Premium Funding, Law Offices of Rosemary, Mayer Fishchl, Atlas Title of

S.W.FL, The Law Office of David, Morris E. Barebaum Esq, Hallets Holding LLC., Eva

Gruenberger, Moses Grunfeld, Bank Correction, Executive Staff Training, Grand Strategy, M

Elsenbach, Venture Captive Management, Citi Cards, Financial Services, Stein Farkas and

Schwartz, Abraham Berko, Benzion Frankel P.C., Gold Management, Heller Horowitz, 5506 15

Ave, Realty LLL, Goflow Commerce, Khal Torath Chaim, Guarantee Insurance Company,

Crosstown Management, Raphael A Weitzner Esq, Secured Lending Services, Excellent Realty,

ABW Holding LLC, Yides Madlowits, Klein Zeiman Rothermel LLP, Tom Norsworthy, Abrams

Fensterman, Michele L Loesch, EWS Consulting Group, Ptex Group, N. Blumefrucht CPA PC,

United States Treasury, Superfine Printing, HMH Iron Design, Weiss Stationary Inc, Fred

Schierioh, Fazio Traina, NDP EMS, American Honda Finance Corporation, Germach Shimon

Yisroel, Parkville Medical PC, TIG Brokerage, E Z Pass, Bond Shoeneck & King, Stone River

Pharmacy Solutions, Commissioner of Taxation and Finance, Ellis Hospital, Progressive Casualty

Insurance CO, Bais Miriam, Focus Inc International Corp, Shmiel Gandeiman, Abraham

Grossberg, NY State Employment Tax, Steven J DeLuca, Efraim Langner, Nissan Motor

Acceptance Corporation, Avi Kagan, Matrix Insurance Consulting LLC, Reynolds Consulting

Group, Consolidated Edison Company of N.Y INC., Jose Gonzalez, Barry R Feerst Associates,

Daniel J Hannon & Associates, David Rubinstein, Jaspan - Schlesinger LLP, P. Zigelman, Roso

Solomon Co, Admor's Office World Inc., Honda Financial Services, Jeff Cogswell, Economy

Leasing, R & G Investment and Ho, Lee S. Dennison P.C., New York Life Insurance Company,

Albany Medical Center, Samaritan Hospital, William Fried Inc., 1689 49th Street LLC, NCO

Financial Systems Inc, St Johns Emergency Medical, South Hampton Hospital, National

Continental Ins Company, The Goldwater Tapin Group, Hillel Kanner Esq., NYC Department of

Finance, Donald T Decarlo, Golflow Commerce, Iceberg Data LLC, PF Deer Creek, Trycon

Concrete, Ateres Publishing, AT & T Mobility, Golden, Rothschild, Spagnola, Lundell, Abraham
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 31 of 94

Weinstock, Angela Cogswell, G.V Financial Services, NYS Employment Taxes, Arnot Medical

Services Ctr For OCC Med, U.S BANK N.A, Capital One Bank, Glicksman Consulting, LLC,

Ohel Gideon, UTA of Boro Park, Business Card, Verizon Wireless, Arch Insurance Group, Toyota

Financial Services, Avromi Tyberg, Bais Yaakov, Cornell Realty Management LLC, and other

persons not yet identified.

       127.    Parties in interest were either paid from the scheme, aided in the diversion of funds

and assets intended to be held to pay for benefits for injured employees of Employers, or became

principals and instrumentalities in the capitalization, development, chartering and licensing of S

& P, persons identified as receiving benefit from the scheme and later were principals in S & P

and parties in interest that participated in the scheme and ultimately obtained a position in the

takeover vehicle S & P.

       128.    The Philipson Family Trust is a holding company which capitalized S & P in joint

venture with the Schlesinger Family Trust.

       129.    The Schlesinger Family Trust is a holding company which capitalized S & P in

joint venture with the Philipson Family Trust.

       130.    Gary Baker ("Baker"), a consultant for Allstate and a member of the Board of

Directors of S & P, provided an affidavit in opposition to the litigation described in paragraph 83

of the Complaint sworn to June 17, 2013, identifying as a "holding and management company

operating affiliated skilled nursing facilities and the 5 boroughs of New York, and facilities located

outside of New York”, describing the Carrier Defendant as providing to the Employers a "loss

sensitive premium program as opposed to a guaranteed cost premium program. The loss sensitive

premium program is commonly used for larger workers' compensation insurance procurements,

such as the procurement for the members, because it allows for a reduction in the premium cost

for the insured in exchange for some increased loss risk (i.e. a deductible)". Baker in his affidavit

states that Muller "was an insurance broker and that he was acting on behalf of and with the
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 32 of 94

authority to bind Oriska Insurance Company to the terms of the agreement he had reached with

Allstate." Baker states that "Oriska, through Mr. Muller, induced Allstate to enter into an

agreement with Oriska for the provision of workers' compensation benefits for the Members

pursuant to a loss sensitive premium program." Baker confirmed that 27.4% of annual premium

was to cover Carrier Defendant’s fixed costs, and the balance was to be applied to a "combined

loss fund" and the "Sentosa Members would pay a $1 million deductible per loss claim."

       131.    Israel Ziegelman, (“Ziegelman”) a member of the Board of Directors of S & P,

between 2011 and 2013, received payments by wire transfers from the Employers' funds

aggregating hundreds of thousands of dollars, to perpetrate the scheme of diverting, converting

and embezzling funds intended to pay benefits to the personal use of Ziegelman.

       132.    Benjamin Landa (“Landa”) is a co-owner and partner with Philipson.

       133.    Ira S. Lipsius ("Lipsius") a member of the Board of Directors of S & P, has received

payments from Employers funds being held to pay benefits, and it would be incredible if Lipsius

did not know the origin of the monies paid into capital of S & P in order to qualify to be licensed

as an insurance carrier in New York State. Lipsius is a party in interest to their Plan in that Lipsius

is a plan service provider providing legal and accounting services to the Employer Defendants by

payments to Lipsius out of the Plan assets for the purposes of developing a business enterprise

benefiting Philipson and Schlesinger, which transactions with Lipsius for non-plan purposes are

prohibited.

       134.    In 2012 and 2013, The Berkshire Group received payments by mailed checks, bank

transfers and wire transfers from the Employers' funds aggregating millions of dollars, to

perpetrate the scheme of diverting, converting and embezzling funds intended to pay benefits to

employees in the Class.

       135.    Between 2011 and 2014, Spencer Street Realty received payments from the Plan

assets by check mailed or wire transfer to Spencer Street Realty, in an effort to perpetrate the
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 33 of 94

scheme of diverting, converting and embezzling funds intended to pay benefits of Employers

employees.

       136.    Between 2012 and 2014, Pitterman Trust received payments from the Plan assets.

On January 28, 2012, the Pitterman Trust sold to 1689 49th Street, LLC (“LLC”) for $10.00

property located at 1689 49th Street in Brooklyn, NY. The LLC is managed by Samuel Schlesinger

who signed on behalf of the LLC. On the same date, Pitterman Trust loaned to LLC $499,949.00

for the premises located at 1689 49th Street. On August 13, 2013, a Satisfaction of the Mortgage

is filed. The last payment to the Pitterman Trust was made the same date, 8/13/2013 from account

483031636617 routing number 2100032 in the amount of $124,998.00 check/wire 2435, in an

effort to perpetrate the scheme of diverting, converting and embezzling Plan assets.

       137.    Between 2011 and 2014 Wolf Eisenbach received payments from the Plan assets

to perpetrate the scheme. The same property that is discussed in regard to the Pitterman Trust

paragraph above, 1689 49th Street was sold by the 1689 49th St. LLC to Wolf Eisenbach in

September 2013, one month after the Pitterman Trust loan to the LLC was paid off. Wolf

Eisenbach then sold it back to 1689 49th St. LLC on January 8, 2014, in an effort to perpetrate the

scheme of diverting, converting and embezzling Plan asset intended to pay benefits of Employers

employees.

       138.    On April 28, 2011, Allstate ASO c/o Raphael A. Weitzner, Esq., 134 Bedford

Avenue Suite, 616 Brooklyn NY, gave a Loan of Plan assets to Chaim Hirsch for the purchase of

727 Bedford Avenue property in the amount of $55,000.00. On 3/9/2011, a withdrawal from

Allstate’s Bank of America account was taken by Raphael Weitzner as Attorney. A Release was

later signed by Israel Weber on October 10, 2011.

       139.    Allstate Administrators (the successor company to Allstate ASO) loaned from Plan

assets to 1153 44, LLC (managed by Joseph Stern) $75,000.00 for property at 1153 44th Street.

Brooklyn, NY. Samuel Schlesinger, the manager of Allstate, notarized Mr. Stern’s signature, in an
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 34 of 94

effort to perpetrate the scheme of diverting, converting and embezzling funds intended to pay

benefits.

       140.   Between 2011 and 2018, Schlesinger is the same person who in partnership with

Philipson and their respective family trusts have utilized the Plan assets, which funds were

wrongfully diverted to capitalize their new insurance Company. Schlesinger received payments by

checks from the wired Plan assets aggregating millions of dollars, to perpetrate the scheme of

diverting, converting and embezzling funds intended to pay benefits.

       141.   Michael Schwimmer operated, aided and abetted as a broker for the Employers

receiving from Allstate and paying on behalf of the Employer Defendants.

       142.   Michael Camilleri was one of the initial directors of S & P with knowledge of the

capitalization of S & P. Camilleri was the custodian on March 16, 2016, President, COE and

sometimes secretary from the time of chartering on July 19, 2012, and legal counsel on the

formation through and past the Organizational Examination May 26, 2017, charged with

knowledge of the source of funds into his escrow account which capitalized S & P. Camilleri was

replaced by Philipson as President on or about April 20, 2018.

       143.   Stella M. Vilardi (“Vilardi”), an accountant at SentosaCare LLC and a current

member of the Board of Directors of S & P, who for many years was the principal accountant and

especially the trusted accountant for Philipson and his interstate nursing home empire expanding

into the states of Oklahoma, Texas, Kentucky and other states still unknown, has been the

accountant who executed or caused to be posted the transactions that make up the expenses

reported in the Cost Reports as “Workmen’s Compensation Insurance”. Ms. Vilardi paid invoices

from Schlesinger to Allstate. Ms. Vilardi is a current member of the Board of Directors of S & P

with knowledge of the expense transactions of Employers, including but not limited to the

expenses reported in the Cost Reports for “Workmen's Compensation Insurance”.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 35 of 94

       144.    Martin Schwartzman, a current member of the Board of Directors of S & P,

formerly a senior advisor to the Superintendent of DFS, with years of regulatory and financial

experience with the NYS Department of Insurance and the DFS, was either misled or knew of the

defalcation by the Employer Defendants.

S & P Insurance
       145.    The Employer Defendants by Philipson began diverting Plan assets to gather the

capitalization of an insurance carrier named Standard and Preferred Insurance Company (“S & P”)

beginning in 2012. In fact, the capitalization was from Plan assets funded by Prohibited

Transactions by the Employer Defendants previously identified herein.

       146.    Then in a financial examination by the New York State Department of Financial

Services, on licensing Standard and Preferred Insurance Company (“S & P”) to become licensed

as a New York domestic property and casualty insurance Company, the source of funding was

from the Employer Defendants from funds that should have been in trust, which is easily identified

and determinable by the State Officers if they had traced to the source; but the State Officers failed,

intentionally or otherwise, to identify with due diligence the capitalization of S & P, because the

State Officers stopped inquiry at the escrow account provided by Calamari.

       147.    Parties in Interest aided in the diversion of funds and assets intended to be held in

trust to pay for benefits to the Class of employees of Employer Defendants, done at and through

the offices of party in interest Lipsius at 80-02 Kew Gardens Rd, Suite 1030, Kew Gardens, NY

11415, where S & P was chartered by State Officers on July 20, 2012, using principals and

instrumentalities of parties in interest and Employer Defendants, in the capitalization,

development, chartering and licensing of S & P.

       148.    Persons who have been identified as receiving benefit from this part of the scheme

as principals in S & P, are Philipson and Schlesinger by their family trusts, parties in interest to

their Plan effecting and accomplishing the prohibited transactions. The Philipson Family Trust is
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 36 of 94

a holding company which capitalized S & P in joint venture with the Schlesinger Family Trust.

The Schlesinger Family Trust is a holding company which capitalized S & P in joint venture with

the Philipson Family Trust.

        149.    Through means and methods of communications, letters, telephone, evidence of the

agreements, parties in interest to their Plan sought and did deny the Class its rights and privileges

to the Plan assets.

        150.    In November 2017 State Officers finished their examination of S & P Insurance

and certified that the capitalization from the Philipson Trust and the Schlesinger Trust were legal

in accordance with Article 15 of the Insurance Law. State Officers failed to identify the source of

capital to be the Employer Defendants from diverted funds.

        151.    State Officers authorized issuance of licenses to S & P Insurance, based on capital

that belongs in trust for the Program, a plan that involved the very same insureds and Rashbi Trust

known to State Officer Masterson on and before December 1, 2014.

        152.    The Employee Class and the Rashbi Trust have been denied the funding to their

Plan under color of State law, State rules and regulations used to ratify the scheme, achieving the

goal to divert Program funding from their Plan and Trust in prohibited transactions. S & P

Insurance received Plan assets, either directly or indirectly traceable to and from the Employer

Defendants, funds that should be in trust to secure to collateralize benefits and must be forfeit and

disgorged to trust.

Renunciation of Obligation to pay for Benefits Required by their Plan
        153.    As part of the scheme, all under color of law in complicity with State Officers,

specifically Martha Lees, over six years after issuance of coverage and acceptance by the Employer

Defendants, after the Carrier Defendant Oriska Insurance was terminated by the Employer

Defendant on May 1, 2018, the Employer Defendants on September 19, 2019 abruptly renounced

and disavowed the coverage provided by Oriska Insurance, claiming the policies were illegal, null,
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 37 of 94

void and of no force and effect. The Employer Defendants refused to secure benefits to the Class,

relying principally upon a February 7, 2019 letter to Lipsius from State Officer General Counsel

of the DFS Lees.

       154.    The Program is offered under Insurance Law §4235 and Insurance Law §3443,

Insurance Law §2307, Insurance Law 2306 and section 50 of the Workers' Compensation Law.

This singularly unique 24-hour protection Program jointly administers health, disability and

workers' compensation coverages to deliver traditional health care, disability and workers

compensation services providing a simple, state-of-the-art system of health care delivery.

Combining experience caring for the injured and ill with pro-active managed care programs is not

only unique, but is also specifically designed for New York State employers needing Accident and

Health Insurance, New York Statutory Disability Insurance, Workers' Compensation Insurance,

Short-Term Disability and Long-Term Disability, training and safety for an employer’s workforce.

       155.    On June 11, 2010 BCS (by Muller) wrote the coverage for the Employer

Defendants.

       156.    Muller was also adjusting and paying the claims of injured workers for the

Employer Defendants.

       157.    BCS (by Muller) established an off-shore reinsurance program in Bermuda, which

was intended to be collateralized by the 114 Trust to secure the deductible retention of obligations

of the Employer Defendants where BCS was Administrator of a 114 Trust at TD Bank.

       158.    Occurring coincidentally was the DFS 2010 Examination of the Carrier Oriska

Insurance.

       159.    Beginning on May 18, 2010, the DFS began a routine financial exam of Plaintiff

pursuant to Insurance Law 310 ("Financial Exam") for the period September 30, 2005 through

December 31, 2010.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 38 of 94

       160.    On July 1, 2012 State Officers of the DFS were fully advised of the deductible loss

sensitive Program retention by the Employer Defendants of the obligation to pay benefits under

the deductible in accordance with SSAP 65 paragraphs 34-39, 11 NYCRR 176, making up the

Program. Nevertheless, a Report of Examination of Oriska Insurance Company (the “Exam

Report”) issued from the New York Department of Financial Services ("DFS" or “Department”)

alleged that Oriska was insolvent. A draft of that Report was sent to Oriska Insurance Company

on June 15, 2012.

       161.    On October 29, 2012, the DFS issued its final Exam Report for the Financial Exam,

disallowing credit for the off-shore reinsurance, because there was not a proper transfer of risk,

and because the trust failed to comply with the regulatory requirements of New York Regulation

114 (11 NYCRR §126), and as a result of the disallowance of the off-short reinsurance found that

the Carrier Defendant was impaired as identified in the 2010 Exam Report in the amount of

$8,091,480.

       162.    On February 1, 2013, the Superintendent of the DFS issued an order pursuant to

Insurance Law 1310, citing the impairment identified in the Exam Report, and ordered that the

Carrier Defendant could not write any new policies until the impairment had been addressed.

       163.    It was the Employer Defendants, their owners and operators who caused the

impairment identified in the 1310 Order, by their use of offshore reinsurance and not paying Fund

Assets to fund the 114 Trust under the Program as it applies to the Employer Defendants.

       164.    On March 20, 2013 BCS was fired as the reinsurer and as the Administrator and

Rashbi was reinstalled as the Administrator and resumed its position as grantor of the 114 Trust

set up in 2007, as recited in a Settlement Stipulation entered into by the Employer Defendants of

September 24, 2013. The first step in complying with the 1310 order was to remove BCS (by

Muller) by the Settlement Stipulation on March 20, 2013.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 39 of 94

       165.      The Employer Defendants breached their fiduciary duties under ERISA by failing

to make or arrange for payment of benefits to the Class, by failure to maintain plan assets in a

fiduciary capacity, by failing to have adequate policies and procedures in place to monitor the

operation of their Plan, by negligently and with malicious ulterior motives described herein, the

Employer Defendants diverted, converted and did hide Plan assets rather than place them in trust

protection as required by the Program and ERISA.

DFS State Actions under Color of Law in Support of the Scheme
       166.      Events took place involving the complicity of State Officers in the systematic

failure by State Officers to apply justice as described here, they instead aided and abetted as part

of the scheme.

       167.      On November 23, 2014 by a surplus note pursuant to Insurance Law 1307 issued

by the parent of the Carrier Defendant addressed the impairment as ordered by the 1310 Order by

paying into the capital of Oriska Insurance of $8,489,800.00, curing the impairment identified in

the 1310 Order of $8,091,480. Despite curing the impairment this 1310 Order remains in force as

of the filing of this Amended Complaint, as so wrote State Officer Lees on February 7, 2019 to

party in interest attorney Lipsius. as described below.

       168.      Carrier Defendant Oriska Insurance advised the DFS that the issues in the 1310

Order had been addressed by Response on December 1, 2014 to the Recommendations of the Exam

Report, by returning Rashbi as the Administrator of the 114 Trust, and by paid-in-capital to Oriska

Insurance to address the impairment identified in the 1310 Order, which was done on November

23, 2014 by a surplus note pursuant to Insurance Law 1307, thereby complying with the 1310

Order addressing the impairment of $8,091,480 caused by the Employer Defendants.

       169.      The impairment was caused by the Employer Defendants refusal to abide by the

Judgment (“Judgment”) of December 14, 2007 of New York State Supreme Court Index case

CA2006-001542. The 114 Trust was originally established by the Employer Defendants and their
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 40 of 94

Owner Operators in accordance with and authorized by a decision of Judge Robert Julian of

Supreme Court in case CA2006-001542, where the 114 Trust, required to be funded by the

Employer Defendants, was determined to be legally sufficient to prove solvency in accordance

with the Program approved in 1994 and Statement of Statutory Accounting Principles (“SSAP”)

65 paragraphs 34-39, the SSAPs adopted by the State into law at 11 NYCRR 176. Based upon a

Stipulation (“Stipulation”) in open court of December 10, 2007 pursuant to CPLR 2104, binding

the State on the Record at the time of trial on December 6, 2007, it was agreed that in accordance

with Statement of Statutory Accounting Principle (“SSAP”) 65 paragraphs 34-39, 11 NYCRR 176

and the 1994 Program approval by the DFS, there was no insolvency due to these accounting

principles and as a consequence the receivership action was dismissed with prejudice.

       170.    On February 7, 2019, to cover the failure to pay funds to the trust by the Employer

Defendants, Lipsius requested and received a letter from State Officer General Counsel Martha

Lees, implying that the policies issued to the Employer Defendants violated the Superintendent’s

Insurance Law 1310 Order are not enforceable, for the use of Lipsius to justify the Employer

Defendants not funding the Trust for benefits to the Class.

       171.    It was part of the scheme for Employer Defendants, or persons operating and

controlling the Employer Defendants, to willfully and intentionally use Fund Assets for purposes

other than the exclusive purpose of providing benefits to fund participants and beneficiaries.

State Officer Lees’ Acts as Part of the Scheme
       172.    It was a part of the scheme that, despite the agreement to settle lawsuits in 2007 and

2013 against the Employer Defendants by their agreement to establish a 114 trust, the Employer

Defendants failing to fund in trust as was agreed in 2006, the Employer Defendants willfully

defrauded and even now continue to defraud the Class by underfunding and diverting assets from

the 114 Trust. All this defalcation was justified by the February 7, 2019 letter to Lipsius from State

Officer Lees referencing the 1310 Order issued by the Superintendent of the DFS of February 1,
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 41 of 94

2013, when Lees wrote to Lipsius on February 7, 2019. It would be incredible if Ms. Lees as the

General Counsel of the DFS and Mr. Lipsius did not discuss the lawsuits brought by Oriska

Insurance to recover accrued premiums from the Employer Defendants, diverted Plan assets

earmarked for the payment of benefits, when discussing that the 1310 Order prohibiting Oriska

Insurance from issuing policies. This is especially troublesome because Ms. Lees provided an

affidavit on October 23, 2017 in opposition to litigation brought to enforce premium collection

lawsuits against the Employer Defendants by Oriska Insurance.

       173.    The circumstances justify the conclusion that the policies which were the subject

of the letter of February 7, 2019 between Lipsius and Lees, were the same policies issued by Oriska

Insurance to the Employer Defendants. Lipsius was seeking support for his clients, the Employer

Defendants, to avoid payment of Plan assets to cover liabilities of the Employer Defendants to

their employees, the members of the Class. The February 7, 2019 letter from Lees to Lipsius raises

the connection that the 1310 Order was discussed between Ms. Lees and Mr. Lipsius. There only

reasonable explanation is that Lipsius on behalf of his clients Employer Defendants asked Lees

whether the policies were enforceable to obligate the Employer Defendants to pay for medical

care, lost wages and expense liabilities, benefits to which the members of the Class, employees of

Lipsius’s clients Employer Defendants, benefits to which the Class is entitled. Upon request of

Lipsius, Lees issued her letter of February 7, 2018 from the office of the General Counsel of the

DFS stating that the 1310 Order remains in effect, knowing that the Employer Defendants were

seeking to avoid liability for medical care, lost wage and expense benefits to their employees, the

Defendant Class.

       174.    Any doubt is done away with proof that Lipsius talked with Lees on multiple

occasions about the enforceability of the Oriska Insurance policies, and that Lees knew that the

Employer clients of Lipsius denied and refused to accept responsibility for their liability under

section 10 of the Workers' Compensation Law. Lees as General Counsel of the DFS issued an
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 42 of 94

opinion to Lipsius that the 1310 Order remained in effect. Lipsius took that letter and argued to

the New York State Supreme Court that his clients were not required to pay their liability to their

employees, attaching and referencing the Lees letter of February 7, 2019. The Supreme Court by

Justice MacRae, in deference to the DFS as the expert in issuing the opinion with the force of law

of the Letter of February 7, 2019, ruled that the policies were not enforceable and dismissed the

lawsuits brought by Defendant Carrier Oriska Insurance, on motion by Lipsius, citing the Lees

appended letter of February 7, 2019, dismissing the lawsuits by Defendant Carrier. It logically

follows that Lees knew that Lipsius would use the letter to avoid payment to Defendant Carrier,

knowing that relieving the Employer Defendants of liability to pay tens of millions of dollars sued

for by the Carrier, the 114 Trust not funded, the DFS under color of law asserting insolvency due

to the Carrier Oriska being unable to collect from the Employer Defendants on their liability, Lees

had to know that her February 7, 2019 letter would abrogate the obligation of the Employer

Defendants to pay their liability to the Class.

       175.    If in fact the Employer Defendants are not required to reimburse the Carrier

Defendant for payments made to employee Class members, the parent of the Carrier Defendant

has derivatively under Business Corporation Law (“BCL”) 626 brought the 26 lawsuits referenced

herein, subrogating to the rights of the employees under fund or common law rights of subrogation

and indemnification, as well as asserting employees’ rights under WCL 11 and involving the

Uninsured Employer Fund ("UEF"), because it follows that the Employer Defendants were

uninsured.

       176.    Michael Papa of the General Counsels’ Offices of the WCB, jointly, by their own

individual communications, requested of General Counsel Lees to issue an opinion letter that

renewal of policies was not prohibited by the 1310 Order making the policies enforceable and

relieving the UEF.
         Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 43 of 94

        177.    On Friday, February 14, 2020, Mr. Papa wrote on behalf of the WCB: “I have not

had the chance to speak with Ms. Lees since our last conversation as she has been traveling. That

said I am told she will be back in the office early next week and I can assure you that she

understands your client’s desire for are response to your inquiry sooner rather than later.” Mr.

Hitzke responded on February 14, 2020: “Hello Mr. Papa, I did not hear back from either you or

Ms. Lees.” Then on Friday, January 24, 2020 Mr. Hitzke, of the one single conversation he was

able to have with Ms. Lees, wrote: “Dear Ms. Lees, it was pleasure speaking with you earlier this

week regarding Oriska Insurance Company. As discussed briefly in my discussion with you I am

providing my request in writing to obtain a position statement from the DFS on the issue discussed.

As a brief back drop as you know Oriska Insurance Company has had a history with the DFS that

also resulted in you providing an Affirmation in Index #CA2015‐2514 after the issuance of

Insurance Law 1310 Order prior to February 13, 2013 [typo February 1, 2013]. Some issues have

arisen that require a position statement from you as to whether or not Oriska Insurance Company

issuing “renewal Policies” after the issuance of the 1310 Order violated the 1310 Order thus

making the policies invalid as a matter of public policy. DFS has never contented so nor have they

even raised it as part of the prior litigation and in actuality in your affirmation it is alluded that in

Paragraph 12 of said affirmation you write “The fact of the matter is that the DFS has never “failed

to recognize” its prior authorization for Carrier Defendant to issue certain policies, as alleged in

the complaint.”, the position being taken is that the very same policies written after February 13,

2013 [typo February 1, 2013] violated the Insurance Law 1310 order and thus under Workers

Compensation Law are unenforceable. I have advised counsel for the Workers Compensation

Board of New York, it is my client’s position that the renewal policies have not violated the

Insurance Law 1310 Order, and they will continue to pay, adjust and litigate on the close to 1600

workers compensation claims that fall within the alleged violative renewal policies unless and until
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 44 of 94

we receive your position statement to the contrary. I would like to thank you in advance for your

consideration of this request, and I look forward to hearing from you shortly.”

       178.    Then on Tuesday, January 21, 2020 Mr. Papa at the WCB wrote to Mr. Hitzke

regarding a meeting by telephone with Ms. Lees: “Hello Michael, I just spoke with Martha Lees.

I will be forwarding her an email outlining our request for her to draft a position statement

regarding the position of the DFS on the issue if the renewal policies are “new policies” in violation

of the1310 Order of the DFS. Our General Counsel is David F. Wertheim and his address is the

same as mine, as I mentioned, keep me in the loop on what Martha says, signed. Michael Papa

Deputy Counsel for Compliance and Litigation, NYS Workers’ Compensation Board, 328 State

Street, Schenectady, NY 12305.”

       179.    Mr. Papa had written to Mr. Hitzke Friday, December 27, 2019; “nowhere in the

oral argument is there any indication from the Court that either the policy itself is void or that the

underlying 1060 claims are uninsured. In fact, statements to the opposite effect are clear and

unequivocal (see generally pages 5‐7). As such, there is no basis whatsoever for your client to

simply discontinue payments on these claims. In light of same, please confirm that your client has

no intention of discontinuing any payments on these claims absent a written decision from Board

authorizing Oriska to take such action.”

       180.    Mr. Papa wrote to Mr. Hitzke on December 27, 2019: “Based upon your

representation that there will be no unilateral cessation of the flow of benefits to the1060 claimants,

I am comfortable waiting until after the new year to allow time for you to obtain the DFS opinion

you indicate is forthcoming.” Referencing Mr. Hitzke’s commitment: “I had advised my client and

they have confirmed at this time that they intend to continue to pay out on the claims pending

either a decision from the DFS to take the Court or a WCB judge. Yes, after our last discussion

and your prior email I advised them as I advised you I would, to take no action until we have had

an opportunity to move this matter through the proper channels and process. We are still in the
          Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 45 of 94

process of obtaining the necessary Opinion letter from the DFS. Please confirm that your client

has no intention of discontinuing any payments on these claims absent a written decision from

Board authorizing Oriska to take such action. Hopefully, your client will have come to this

conclusion already. Further, please provide an update on the status of the DFS opinion referenced

below.”

       181.    Mr. Papa wrote to Mr. Hitzke on December 20, 2019: “During our call of this

morning you indicated that, based upon statements made by Judge McRae at oral argument on

Tuesday on a motion to renew and reargue in the Oneida County action (and also supplemented

by an opinion from an unnamed third party law firm) Oriska Insurance Company (“Oriska”) was

considering ceasing payments on the 1060 workers’ compensation claims that are the subject of

the twenty six coordinated actions. you are hereby directed that under no circumstances is Oriska

to unilaterally suspend payments, including but not limited to payments to the claimants

themselves, on any of the 1060 workers’ compensation claims that are the subject of the twenty

six coordinated actions (or any other established workers’ compensation claim for that matter)

absent a written decision from the Workers’ Compensation Board (“Board”) authorizing Oriska to

do so. In the event that your client chooses to violate this directive, I can assure you that the full

weight of the workers’ compensation law would be brought to bear upon your client for its reckless

disregard of its obligations. What would not be addressed is the issue of whether or not the policies

at hand are “renewal” policies, and thus outside the scope of the 1310 Order issued by DFS, or

“new” policies and thus within the scope of the 1310 Order. With regard to the latter issue, you

have indicated that you have sought such an opinion from the Department of Financial Services

(which the Board agrees would be the appropriate regulatory body to answer such a question) and

are awaiting a response.”

       182.    Mr. Papa Deputy Counsel for Compliance and Litigation NYS Workers’

Compensation Board 328 State Street, Schenectady, wrote to Mr. Hitzke on January 13, 2020 that:
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 46 of 94

“Just seeing this our General Counsel is David F. Wertheim and his address is the same as mine.

As I mentioned, keep me in the loop on what Martha says”, regarding the memo from Papa of

December 27, 2019 “Based upon your representation that there will be no unilateral cessation of

the flow of benefits to the1060 claimants, I am comfortable waiting until after the new year to

allow time for you to obtain the DFS opinion you indicate is forthcoming. That we are still in the

process of obtaining the necessary Opinion letter from the DFS. Once procured I will copy you on

the same.”

       183.    Following up Mr. Hitzke wrote Ms. Lees on February 7, 2020 with copy to 'Papa

(WCB)': “As you know I represent Oriska Insurance on various matters. I had emailed you two

weeks ago after our call going overissues my client has been facing regarding the “’renewal

policies’” that they had written and if the DFS believed that a “’renewal policy’” violated a prior

1310 Order. We are still in need of obtaining your position with respect to the same. If you would

like to discuss this matter any further and or need any further information or documentation, please

do not hesitate to contact the undersigned at your earliest convenience.”

       184.    Again, following up, On March 9, 2020, Mr. Hitzke wrote to Ms. Lees

@dfs.ny.gov: “Hello Mrs. Lees, as you may recall I represent Oriska Insurance Company. I spoke

with you briefly in late January regarding my client. January 21st to be exact. Pursuant to our

conversation I forwarded a follow up email requesting a letter reaffirming the position that you

had taken in your prior affirmation advising that the DFS did not have an issue with the renewal

policies that where subject to an audit. I have left a few messages and a follow up email or two

along the way. I was wondering if I can obtain a reply. I actually plan to be in New York shortly

and my new office is but just a few blocks from you. If possible, I would appreciate even an

opportunity to meet in person if you would oblige such a meeting. I again wish to thank you for

your anticipated cooperation and attention to this matter.”
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 47 of 94

       185.    And again on April 7, 2020 Mr. Hitzke wrote to Ms. Lees “Hello Mrs. Lees. It has

been a bit since I have reached out to follow up with you regarding a reply and or response to my

prior emails. I can only assume you have been plenty busy with the present COVID‐19 situation

in New York. If you are able to provide me the correspondence discussed with myself and Mr.

Pappa’s from the DWCB that would be greatly appreciated. If you are able to provide me the

correspondence discussed with myself and Mr. Pappa from the DWCB that would be greatly

appreciated. If you would like to discuss this matter further, please let me know so I can make

myself available for your convenience.”

       186.    Ms. Lees would not issue her opinion letter clarifying her letter of February 7, 2019,

clarifying that renewal policies were not "new" policies, and such renewal policies are valid and

enforceable, thereby relieving the UEF of liability.

       187.    Ms. Lees as General Counsel of the DFS knew everything and asked everything,

knew every part to know of all of the facts concerning the Program and its adulterated use by the

Employer Defendants for the purpose of diverting funds that should be in trust. The DFS

thoroughly investigated the Program and knew all of the intimate details of the self-insured

deductible program where the risk of loss was retained by the Employer Defendants. Nevertheless

Ms. Lees of the DFS felt injured and attacked by the Carrier and its owner, offended by what she

termed an attempted crawl back in her affirmation of October 23, 2017, Ms. Lees was intent upon

terminating and liquidating the Carrier and turning the claims over to the Guaranty Fund relieving

the Employer Defendants of their liability, a motive and conduct which she knew to be wrong. The

DFS felt threatened, ignoring precedent of the resolution of the solvency of the Program in 2007

recognizing the use of the 114 Trust, on the same issues, the same parties with the same facts. The

DFS refused to acknowledge the solvency of the Program that requires the Employer Defendants

cover their self-insured deductible liability.
         Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 48 of 94

        188.     The Employer Defendants must be ordered to shoulder their liability, instead of

permitting the Employer Defendants to shift their liability to the Guaranty Fund of the State of

New York by refusing to fund the 114 Trust to pay benefits to the Class. If the Employer

Defendants are not required to fund their liability, tens of millions of dollars of their liability would

be released, releasing tens of millions of dollars paid by Medicare and Medicaid on accrued

expenses for the liability of benefits to the Class of employees, shifting that liability to the Carrier

and then to the Guaranty Fund, an unwarranted windfall to the Employer Defendants, a

disenfranchisement of the Class, ultimately leaving the Class to seek public assistance when

benefits cease under the Program.

        189.     Once Lees had issued her February 7, 2019 General Counsel opinion, she was under

a duty to follow up to prevent a miscarriage by the use of her February 7, 2019 letter to prevent

the Employer Defendants from using the letter to avoid their statutory liability. Ms. Lees knew

that the Program would not survive if the Employer Defendants failed to fund the 114 Trust for

reimbursement of benefits to the Class, the effect of which is to shift liability to the Guaranty Fund

of the State of New York upon the demise and liquidation of the Defendant Carrier Oriska

Insurance. It is reasonable to conclude that Ms. Lees wanted to give the Program the finishing

stroke that would terminate its existence, and finally be liquidated and disposed of. Ms. Lees

reticence and secrecy is wholly inconsistent with and cannot account that Ms. Lees was acting

independently in issuing her letter of February 7, 2019, nothing was more expressive than Ms.

Lees’ silence.

SUNY Maritime Interference with Right of Assembly of the Percy Subclass
        190.     An aggregate group of State Officers are conducting a “blue list” of persons under

suspicion and scrutiny by the Office of the New York State Inspector General. Despite having

valid contracts, having paid consideration, and State permits having issued, is a larger scheme

culminating years of efforts by State Officers trying to bar the Class and the Percy Program from
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 49 of 94

the State premises, this appearing to be separate State incident. When in fact this interference with

the right of the Class to assemble is part of a coordinated effort to deny rights of the Class and the

Percy Program protected by the First Amendment to the United States Constitution. The days

beginning in 1998 when in the Research Foundation described the apprenticeship as a partnership,

are gone, replaced now with interference with the rights of the Class and the Percy Program,

       191.    Now, State Officers Scott Dietrich and Peter Fountis with the State University of

New York (“SUNY”), seek to bar assembly of the apprentices at the State properties for which the

Percy program obtained a permit, a permit grudgingly accepted by the Percy Program after the

contract that Percy had with the SUNY Research Foundation for more than 15 years jumped from

$5,000 for a scholastic year in 2015 to $180,000 in 2018, later compromised to $30,000 with Percy

being issued Revocable Permit.

       192.    Now under that Permit, SUNY Officers are refusing to acknowledge receipt of

payment by the Percy Program for the 2020/21 classroom year, alleging SUNY did not receive the

fully executed Permit from Percy, State Officers using this false pretense to bar Percy from

assembling and conducting classes at SUNY Maritime, all the while ignoring that the Percy Class

is committed to abide by the Governor’s Orders that govern classes at the SUNY Maritime campus

during the COVID-19 virus crisis.

       193.    When on October 23, 2020, the State after receiving and accepting full payment

from the Program for the Revocable Permit, now the State refuses to recognize the Revocable

Permit. This culminates efforts to terminate the apprenticeship Program on the campus of the

SUNY Maritime College. This is happening after cancellation of the partnership agreement with

the Research Foundation and the Plaintiff herein, replacing the partnership with a Revocable

Permit. Refusal to allow employees of the Program to assemble at Maritime College State property

is not justified by the current COVID-19 pandemic, and warrants the Court declare that the

Program, which is the subject of this litigation, be allowed to exist, and enjoining the assault by
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 50 of 94

State Officers in an effort to terminate the Program. Any doubt as to the motive behind these

continuing assaults on the Program, coupled with the actions of State Officers with the DFS as

recited in this Amended Complaint, are not just a coincidence.

Alternative Employment Practice
       194.    This Cause of Action is on behalf of a sub-class of the Class herein involving

liability of the Employer Defendants for unlawful discriminatory employment practices, the sub-

class being “black or Spanish-surnamed persons who are capable of performing, or capable of

learning to perform” in skilled occupations (herein the “Percy Sub-Class”) entitled to apprentice

training and continuing education in safety and skills. The Percy Sub-Class herein is united in

interest with the class as certified in Percy v. Brennan reported at 384 F Supp 800 of November 8,

1974. Case 73-cv-04279 (the “Percy Class”).

       195.    Members of the Percy Class are undertaking to enforce the Percy Class Settlement

in Case 73-cv-04279, now the "Alternative Employment Practice" pled herein, an action to be filed

in the US Federal Court for the Eastern District of New York against defendant State of New York

and others, for failure of settlement involving New York State Executive Order 45 (9 NYCRR

3.45) (“EO 45”) for enforcement of the Settlement. The Percy Class action is pending

identification of the current members of the Percy Class with a reasonable degree of certainty using

census records and other cultural scoring to identify Percy Class Members.

       196.    This action contains an element of the Percy Sub-Class’s ability to meet its burden

of production and persuasion proving it has demonstrated a less discriminatory alternative method

of employment practice (“Alternative Employment Practice”) causing violation of 42 U.S.C.

§2000e-2 by the Employer Defendants for continuing discriminatory unlawful employment

practices. The demonstration on behalf of the Percy Sub-Class is in accordance with the law as it

existed on June 4, 1989 with respect to an Alternative Employment Practice, described in

subparagraph (C) referred to by subparagraph (A)(ii) of 42 U.S.C. §2000e-2(k)(1). The Employer
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 51 of 94

Defendants have refused to adopt such Alternative Employment Practice without valid

justification, violating 42 U.S.C. §2000e-2 of the Civil Rights Act of 1964 as amended in 1991.

Precedent and Jurisdiction to Enforce the Alternative Employment Practice
       197.    This action is grounded on the record in US SDNY Case 73-cv-04279, the case file

archived as potentially of national significance in St. Louis, Missouri, the case file returned from

St. Louis to the National Archives in New York City, returned upon the request on behalf of the

Class, and certified by the National Archives to the United States District Court for the Southern

District of New York, which record was then filed by ECF as the Docket on Appeal to the United

States Second Circuit Court of Appeals in appeal 17-2273.

       198.    That action is grounded upon the final and enforceable Memorandum/Order

(“Memorandum/Order”) of Judge Lasker reported at 384 F Supp 800 of November 8, 1974. Case

73-cv-04279 was settled on May 4, 1977 by agreement accepting Defendant New York State’s

offer of EO 45. The problem is that EO 45 failed and the Sub-Class was never notified.

       199.    Liability is for violation of 42 U.S.C. §§2000e-2, rights secured to the Percy Class

as the Complaining Party, liability of the Employer under the 5th and 14th Amendments to the

United States Constitution, 42 U.S.C. §§§§ 2000e-2, 1981, 1983, 1985.

       200.    The Alternative Employment Practice under the Civil Rights Act of 1964, and

specifically 42 USCA §2000e-2 and §2000d as amended in 1991 (the “Civil Rights Act”), is

delivered with workers’ compensation coverage. All employment is required to be covered by

workers' compensation. Along with the payment of benefits to cover injury and death while on-

the-job as required under New York Workers' Compensation Law §10, workers' compensation

coverage also includes safety training and loss control management.

       201.    The Class demonstrated the Program to the Employer Defendants as the Oriska 24

Hour Protection Program (the “Program”), adopted as a Program by the Employer Defendants as

an Alternative Employment Practice. The Alternative Employment Practice answers the need for
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 52 of 94

the Percy Class to obtain competitive skills by utilizing registered apprenticeship meeting the

requirements of the Fitzgerald Act (29 U.S.C. § 50 commonly known as the National

Apprenticeship Act of 1937, section 1 (29 U.S.C. 50) under U.S. Department of Labor's Office of

Apprenticeship and Training (BAT) and 29 C.F.R, Subt. A, Pt. 29 and Pt. 30. Apprenticeship is

the process of learning a skilled occupation through both on-the-job training (practical, paid

experience) and learning the related technical knowledge in a classroom. Candidates must be 18

years old and possess a GED (the Alternative Employment Practice will help a candidate obtain a

GED). Enrollment must be done openly under the procedures established by federal and state

regulations for Minimum Qualifications Review and Eligibility List Ranking using for:

educational achievement, work experience, seniority, job aptitude, oral interview, and general

demographic inquiries to determine a score for ranking for eligibility to be enrolled in OJT and

continuing education.

       202.    The Program covers: health, statutory disability, enhanced disability, workers'

compensation, including employer's liability, apprenticeship under the National Apprenticeship

Act of 1937 as approved by the NYSDOL, in a 24 hour portfolio of coverages by deductible loss

sensitive self-insured retention of obligations by insureds. The Program offers a unique 24-hour

protection portfolio, only available through the Program because of its access to singular licensing

for health and disability, along with worker’s compensation, allowing joint administration of

health. Traditional health, disability and workers' compensation services are delivered in the

Program in such a way that costs will be reduced while providing employees with a simple, state-

of-the-art system of medical care delivery. Caring for the injured and ill combined with pro-active

managed care programs is not new, but here is also specifically designed for New York State

employers.

       203.    When an employee needs emergency medical care, or is in need of routine medical

care or hospitalization, under the Program, the employee immediately receives care under the
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 53 of 94

Program covering both non-work related or work related needs for medical care, the care is

immediately authorized under the Program; the issue of whether the incident is work-related or

non-work-related is adjusted in the administration of the program in allocating benefit costs, but

because benefit payments come from the fund there is no denial of benefits as occurs when carriers

compete to shift responsibility by denial of benefits; benefits are paid from the same Plan assets

without regard to the incident that caused the need for benefits.

       204.    The Program uses workers' compensation coverage to deliver apprentice training

and continuing education in safety and skills for the Alternative Employment Practice to provide

apprenticeship for new hires and continuing education for existing employees as members of the

Class which includes the sub-class Percy Class. The Alternative Employment Practice provides

skills to educate workers to competently and safely perform work, protect themselves and people

with whom they come into contact. Too long the sub-Class has struggled without being provided

the skills necessary to protect themselves and the communities they serve, including the general

public with whom they come in contact.

       205.    The Program adopted as their Plan contained apprenticeship programs in the

Alternative Employment, incorporating apprentice training into the workers’ compensation loss

control and safety training of employees, by enrolling new entrants to the workforce to work

alongside existing journeypersons, growing the depth of skilled workers, skilled workers whose

ranks are being diminished through age and attrition. The Program subsidizes the apprenticeship

programs by recognizing the savings in reduction of losses which reduces the exposures and

liabilities of the claims. The Alternative Employment Practice is delivered as a function of safety

and loss control management through paid on-the-job apprentice training and continuing education

involving apprentice training under the Fitzgerald Act (29 U.S.C. §50 commonly known as the

National Apprenticeship Act of 1937, section 1 (29 U.S.C. 50) under U.S. Department of Labor's
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 54 of 94

Bureau of Apprenticeship and Training (BAT) and C.F.R. T. 29, Subt. A, Pt. 29 and Pt. 30, made

a part of workers' compensation coverage required of all employment.

       206.    The Percy Sub-Class of the Class in this action, and the Percy Class as a whole, has

been constantly denied access to apprenticeship to gain skills to compete for employment, entitling

the Percy Sub-Class to actual damages for lost wages, for lost opportunity compensation, damages

also affecting members of the Sub-Classes’ children and families, significantly disadvantaged in

education and skills, struggling to get a job.

       207.    The Program presented as the Alternative Employment Practice, is delivered as a

function of safety and training with workers’ compensation under the covered payroll. The

Program is an Alternative Employment Practice, an element of a workers’ compensation coverage.

Apprentices are recruited and sponsored through employment or provided through a subcontract

with apprentice training under the National Apprenticeship Act of 1937 occurring by three

methods: (1) coordinated with joint apprenticeship labor-management counsel involving unions,

(2) by sponsorship by an employer, or (3) by sponsorship by a trade association. Apprenticeship

is a function of safety training and loss control management of workers’ compensation insurance

in the Alternative Employment Practice.

       208.    All employment is required to be covered by workers' compensation. Along with

the payment of benefits to cover injury and death while on-the-job as required under New York

Workers' Compensation Law §10. This Alternative Employment Practice of apprentice training is

covered as part of workers’ compensation coverage as registered apprenticeship with risk-

management, safety training and loss control.

       209.    The Class has met its burden of production and persuasion to the Employer

Defendants, proving that there is a less discriminatory alternative method of employment practice

available that the Employer Defendants could have adopted. Failing to adopt the Alternative
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 55 of 94

Employment Practice without valid justification is an unlawful employment practice violating 42

U.S.C. § 2000e-2(k)(1)(A)(ii) and (k)(1)(C) of the Civil Rights Act of 1964 as amended in 1991.

       210.    The Alternative Employment Practice answers the need for the Percy Sub-Class

and the Percy Class as a whole, to obtain competitive skills by utilizing registered apprenticeship

meeting the requirements of the Fitzgerald Act (29 U.S.C. § 50 commonly known as the National

Apprenticeship Act of 1937, section 1 (29 U.S.C. 50) under U.S. Department of Labor's Office of

Apprenticeship and Training (BAT) and 29 C.F.R, Subt. A, Pt. 29 and Pt. 30. Apprenticeship is

the process of learning a skilled occupation through both on-the-job training (practical, paid

experience) and learning the related technical knowledge in a classroom. Candidates must be 18

years old and possess a GED (the Alternative Employment Practice will help a candidate obtain a

GED). Enrollment must be done openly under the procedures established by federal and state

regulations for Minimum Qualifications Review and Eligibility List Ranking using for:

educational achievement, work experience, seniority, job aptitude, oral interview, and general

demographic inquiries to determine a score for ranking for eligibility to be enrolled in OJT and

continuing education.

Occupational Safety Health Act (OSHA)
       211.    The Percy sub-class of “black or Spanish-surnamed persons who are capable of

performing, or capable of learning to perform” in skilled occupations (herein the “Percy Sub-

Class”) is entitled to apprentice training and continuing education in safety and skills. The Percy

Sub-Class herein is united in interest with the class as certified in Percy v. Brennan reported at 384

F Supp 800 of November 8, 1974. Case 73-cv-04279 (the “Percy Class”).

       212.    Occupational Safety Health Act (“OSHA”) requires the Employer Defendants to

comply with safety and health standards and regulations promulgated by OSHA to provide their

employees with a workplace free from recognized health hazards likely to cause death or serious

physical harm taking steps to reduce workers’ risk of exposure to the coronavirus, among other
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 56 of 94

exposures. The Employer Defendants have refused the Alternative Employment Practice which

includes an infectious disease preparedness and response plan under the Alternative Employment

Practice incorporated into a welfare plan to protect and take action in this time of extreme

emergency because of the COVID-19 pandemic.

       213.    Members of the Percy Class are undertaking to enforce the Percy Class Settlement

in Case 73-cv-04279, now the "Alternative Employment Practice", an action against State of New

York and others, for failure of settlement involving New York State Executive Order 45 (9

NYCRR 3.45) (“EO 45”).

       214.    This Action is based on Percy Sub-Class’s ability to meet its burden of production

and persuasion proving it has demonstrated a less discriminatory alternative method of

employment practice (“Alternative Employment Practice”) causing violation of 42 U.S.C. 2000e-

2 by the Employer Defendants for continuing discriminatory unlawful employment practices. The

demonstration on behalf of the Percy Sub-Class is in accordance with the law as it existed on June

4, 1989 with respect to an Alternative Employment Practice, described in subparagraph (C)

referred to by subparagraph (A)(ii) of 42 U.S.C. § 2000e-2(k)(1). The Employer Defendants have

refused to adopt such Alternative Employment Practice without valid justification, violating 42

U.S.C. § 2000e-2 of the Civil Rights Act of 1964 as amended in 1991.

Injured Employee Class Members
       215.    Class defendants’ injuries resulted solely from Employer-Defendant Baypark ’s

negligence in that the Employer-Defendant failed to provide a safe place to work, neglected to

promulgate and enforce reasonable safety rules, and was otherwise negligent.

       216.    Solely as a result of Employer-Defendant’s negligence, Class defendants were

personally injured, suffered pain and suffering, lost earnings and incurred expenses for care and

treatment.
            Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 57 of 94

        217.     Class defendants’ injuries arose out of and in the course of Class defendants’

employment with the Employer-Defendant Baypark .

        218.     The amount of damages sought in this action exceeds the jurisdictional limits of all

lower courts which would otherwise have jurisdiction.

        219.     The Employer-Defendant is required by law to provide workers’ compensation

coverage for its Class defendants pursuant to Workers Compensation Law (“WCL”) §3(1).

        220.     WCL §§10 and 50, allows employers to satisfy this requirement by insuring and

keeping insured the payment of such compensation with an insurance carrier authorized to transact

Workers Compensation insurance in the State of New York.

        221.     As a result of a report on examination as of December 31, 2010, which determined

the Carrier-Defendant’s capital was impaired, pursuant to N.Y. Ins. Law § 1310, Assets and

Deposits – Impairment of a Stock Insurer, on February 01, 2013 the Superintendent, ordered:

ORDERED, that, without limiting in any way the Superintendent’s ability to seek rehabilitation
or liquidation of Oriska prior to such date, Oriska shall take such steps as may be necessary to
remove the impairment of its capital stock and its minimum surplus to policyholders no later
than March 15, 2013, or such other date as the Superintendent deems appropriate; and it is
further
ORDERED, that, until further order of the Superintendent, Oriska shall not issue any new
insurance policies while the impairment identified here continues to exist. [Emphasis Added]
        222.     On November 24, 2014, capital of $8,489,800.00 was contributed as paid-in-capital

to the Carrier-Defendant. The NY Supreme Court by decision dated April 12, 2017 in case

CA2016-000666, determined that the impairment was addressed by the infusion of this over $8

million by the use of a surplus note as allowed by N.Y. Ins. Law § 1307, it was not appealed and

is final.

        223.     The Carrier-Defendant is current with all regulatory filings required by the DFS

and that the Carrier-Defendant for the period January 2012 through June 2019 has filed all required

annual statements, audited financial statements and quarterly reports with the DFS.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 58 of 94

       224.    The DFS is aware of the Carrier-Defendant’s continued operations and issuance of

renewal Policies to the Employer-Defendant and others, is evidenced by the fact the Carrier-

Defendant and the DFS have engaged in extensive communication since February 2013, including

during a current routine Exam being conducted by the DFS.

       225.    The Employer-Defendant’s insurance was first issued by the Carrier-Defendant

prior to February 01, 2013 with no break in coverage thereafter until 2018; the Carrier-Defendant

continued to renew the coverage until the Employer-Defendant canceled the coverage on May 1,

2018, albeit that the cancellation were not in accordance with N.Y. Ins. Law § 54 of the Workmen's

Compensation Law (not by certified mail with the requisite notice and statement of grounds for

the cancellation).

       226.    On September 19, 2019, the Employer-Defendant renounced and disavowed the

Workers Compensation insurance provided by the Carrier-Defendant.

       227.    Upon information and belief, the Employer-Defendant failed to otherwise secure

the payment of compensation for its injured employees and their dependents as required by WCL

§50.

       228.    When the Class defendants were hurt, the Employer-Defendant allegedly had no

workers' compensation coverage in effect, even though the Class defendants named herein chose

to file workers' compensation claims, the Employer-Defendant was notified of the indexing and

establishment of the claims wherein the Carrier-Defendant was designated as the Carrier.

       229.    Because the Employer-Defendant allegedly did not have workers compensation

coverage in accordance with WCL §50 by the Employer-Defendant’s own making, the Employer-

Defendant is liable for the actual cost of medical care and compensation payments, in addition to

other penalties as allowed by the WCL.

       230.    Because the Employer-Defendant has allegedly failed to secure workers'

compensation coverage, the Shareholder/Directors as the WCL §§26(a) and 52 equivalent of the
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 59 of 94

president, secretary or treasurer of the Employer-Defendant and are jointly and severally liable

with the Employer-Defendant are also personally liable for the medical care, compensation

payments, penalties and possible criminal prosecution. (WCL §26-a).

        231.   Notice was given by the Class defendants claiming entitlement to compensation as

shown above for each respective Class defendant.WCL§18.

        232.   The Employer-Defendant was notified as shown above for each respective Class

defendant by the WCB that the case has been indexed against the employer.

        233.   The Employer-Defendant, or a third party designated by the employer, recorded the

injury or illness incurred by its employees out of and in the course of employment using a form

prescribed by the WCB for reporting injuries under WCL §110(2). WCL §110(1).

        234.   Payments began in the normal course on the 14th day of disability and is payable

by the Employer-Defendant and succeeding compensation is payable bi-weekly, WCL §25(1)(b),

this was paid by the Carrier-Defendant.

        235.   An Employer-Defendant’s liability under the statute is the exclusive remedy of the

injured or deceased employee or one claiming under the employee such as the Class defendants,

WCL §11, with the following exception: (a) Failure to maintain coverage. Where employer has

not secured compensation for his employees and their dependents as provided in WCL §50, the

employee may either claim compensation under the Workers’ Compensation Law or bring an

action for damages caused by the injury. The defenses of contributory negligence, assumption of

risk or negligence of a fellow servant are not available to the employer. WCL §11.

        236.   The Employer-Defendant must provide worker’s compensation coverage for

employees by means of one of the following:

   a. Policy purchased from State Insurance Fund. WCL §50(1).

   b. Policy purchased from an authorized insurance company. WCL §50(2).

   c.   Self-insurance after providing to the chair of the Workers’ Compensation Board
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 60 of 94

       satisfactory proof that the employer is capable of meeting payment obligations for workers’

       compensation. WCL §§50(3) and (5).

   d. Group self-insurance. WCL §50(3-a).

       None of which was done by the Employer-Defendant.
       237.    The consequence of failure to secure compensation, criminal and civil liability and

penalties, may be imposed under WCL §52 as the Uninsured Employer Fund administers and pays

the benefits due to Class defendant injured employees of the Employer-Defendant uninsured

employer.

       238.    The foregoing claims for injuries of Class defendants resulted in claims paid by the

Carrier-Defendant on behalf of the Employer-Defendant Baypark of $2,827,082.94 and reserves

of $396,099.16 for a total of $3,223,182.10.

       239.    Assessments were paid to the State of New York by the Carrier-Defendant on

behalf of the Employer-Defendant for the Uninsured Employers Fund and other funds of

$467,887.96.

       240.    The reserves for future claims as reported by Carrier-Defendant, actuarially

determined by a Fellow of the Actuarial Society for the insurance contracts issued to the Employer-

Defendant is case reserves of $396,099.16 and incurred but not reported reserves of $1,983,903.41.

       241.    The Employer-Defendant has enjoyed the benefits the Workers Compensation and

Employer Liability Insurance that they now have renounced and abandoned, not only did they

avoid significant civil and criminal penalties associated with a lack of coverage, Employer-

Defendant’s injured employees have been paid millions of dollars by Carrier-Defendant and

payments will be required long into the future on claims that have been noticed, indexed and

established by the WCB.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 61 of 94

       242.   The Employer-Defendant has not paid the annual premium stated in the Workers

Compensation and Employer Liability Policy that the Employer-Defendant has renounced and

abandoned.

       243.   The Employer-Defendant accrued and expensed the cost of workers compensation

insurance of $3,610,888.00 on their Nursing Home Cost Report (“RHCF”), a uniform report

completed by New York skilled nursing facilities to report income, expenses, assets, liabilities,

and statistics to the Department of Health (DOH), under DOH regulations (Part 86-2.2). The data

filed is part the RHCF filed with New York State Department of Health and the Center for

Medicare and Medicaid. The Employer-Defendant has diverted to themselves $1,126,223.64 at

taxpayers’ expense that was a reimbursable cost from Medicare and Medicaid for workers

compensation insurance premium which the Employer-Defendant received but did not pay the

Carrier-Defendant for the workers compensation coverage Carrier-Defendant provided.

       244.   The Plaintiff has attempted to secure initiation of this action by a demand upon the

Carrier-Defendant Oriska Insurance Company by request to the Board of Directors of Oriska

Insurance Company pursuant to BCL §626. However, Oriska Insurance Company has refused to

undertake the causes of action as set forth in this Complaint as the causes of action here are in

direct conflict with defenses raised in litigation between Oriska Insurance Company and the

Employer-Defendant in case 2017-002219.

Numerosity
       245.   The real parties in interest are the Class of employees of the Employer Defendants.

       246.    The number of members of the Class are essentially unenumerable but are not

indeterminate. The members of the Class can be identified by payroll records, 940 and 941 reports

to the Internal Revenue Service, and NYS 45 Reports to the State of New York filed by the

Employer Defendants.

       247.   There are two subclasses to the Class:
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 62 of 94

First- the sub-class of the Class being all employees injured on the job while working for the
Employer Defendants.
Second- the sub-class of the Class being “black or Spanish-surnamed persons who are capable of
performing, or capable of learning to perform” in skilled occupations (herein the “Percy Sub-
Class”) entitled to apprentice training and continuing education in safety and skills.
       248.    Both sub-classes are united in interest with the Class.

       249.    The Class Defendant of Employees replaces the redacted names of persons listed

as Defendant Employees, to protect the confidentiality of the individuals by proceeding as a Class

of Employees entitled to benefits. Donna Hodge, Annette Hall, Karen Grant Williams and Alexi

Arias are the class representatives of the Defendant Class.

       250.    There is a commonality of the members of the Class as participants in a welfare

plan sponsored by the Employer Defendants , for health, disability and workers’ compensation,

apprenticeship, training, continuing education, safety benefits.

Common Issues of Law and Fact
       251.    The issues of law and fact determining the claims of the Class, that the actions of

the Defendant Employers named in this action and the tag-along actions, have caused, are causing,

and will continue to cause serious, permanent and irreparable economic and social injury and

damage to the Class, are common to all members of the Class.

       252.    The common issues of law and fact must be determined by this Court in order to

fashion an appropriate equitable remedy and provide equitable relief for the benefit of the Class.

Judicial Economy
       253.    This action avoids the prosecution of separate actions by multiplicity of actions

involving the same individual members of the Class against the Employer Defendants which would

create a likelihood of inconsistent or varying adjudications with respect to individual members of

the Class.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 63 of 94

First: Cause of Action against the Employer Defendants as Plan Sponsor
Fiduciaries to Recover Plan Assets Diverted by Parties in Interest in
Prohibited Transactions
       254.    All the allegations previously stated are re-alleged and incorporated herein.

       255.    The Class seeks disgorgement and recovery of Plan assets into trust for the benefit

of the Class as Program participants in an amount as will be determined at trial.

       256.    A scheme has been perpetrated by the Employer Defendants and parties in interest

(“parties in interest” or “party in interest Prohibited Transaction Defendants”) involving the illegal

diversion of Plan assets.

       257.    Plaintiff brings this action to recover the Plan assets into trust for the payment of

benefits to the Class, and for disgorgement of Plan assets to trust by permanent injunctions,

imposition of a constructive trust, restitution, and disgorgement pursuant to §502 of the Employee

Retirement Income Security Act of1974 (“ERISA”), 29 U.S.C. § 1132, and the Declaratory

Judgment Act, 28 U.S.C. § 2201.

       258.    According to the Complaint in Nassau County action 609877/2019, the Plaintiffs

in that action, the employers of the injured employees, believed that Plan assets were used to cover

the Employer Defendants’ liability, allegedly not knowing that the fund was wrongfully taken and

stolen by the Philipson Defendants for their own personal use. Nevertheless, the Employer

Defendants are liable to their employees for benefits covered by the Program. The fund to cover

this liability is the   $53 million identified in the Complaint in this Nassau County Case

609877/2019, as stated in the Amended Intervention Complaint which has been removed to the

Federal Court Eastern District of New York, Case No. 2:20-cv-06291 at Docket #2, document #1.

       259.    Oriska Corporation, the Plaintiff and the Plaintiff in the enumerated 26 lawsuits in

the Amended Complaint in Intervention, is asserting rights of subrogation for the medical care and

indemnity including lost wage and expense reimbursement paid and to be paid long into the future
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 64 of 94

to Class members who have been injured and are entitled to benefits, as set forth in the 26 lawsuits

referenced herein.

       260.    Employer Defendant attempted to bury the $53 million, using the Court to sanction

that the $53 million is only $50 thousand, cutting off the 1060 third party injured employees’

access to the $53 million fund, replacing the $53 million fund with $50 thousand, hiding and

secreting the $53 million fund off-shore, a fund intended to cover the Employer Defendants’

liability. The Employer Defendant to this action tried to reduce the $53 million fund to $50

thousand by amendment of the Complaint in Nassau County Action 609877-2019 after learning

of the liability of $88,780,656.83 to the 1060 injured employees, and are now attempting to hide

the $53 million spoils, spoils resulting from diversion and conversion of Plan assets expensed by

the Employer Defendants. This action seeks to hold the Employer Defendants responsible for their

liability and Obligations to their Plan. This action seeks to reach the $53 million fund to cover the

Obligations of their Plan.

       261.    The Employer Defendants allege in their Complaint in Nassau County litigation

Index 609877/2019 that they unknowingly paid supposed insurance premiums into insurance

entities owned by Bent Philipson, for what the Employer Defendants thought was third-party

insurance coverage. Philipson then arranged for a third-party insurance broker to invoice

Employers for payments which Philipson misrepresented to be entirely for premiums owed.

Philipson did this through fraudulently invoicing and diverting over $53 million in his fraudulent

scheme. Philipson caused insurance invoices to be issued to each of the Employer Defendants

while Philipson was in control of the Employer Defendants. Philipson's fraudulent insurance

scheme invoiced Employer Defendants for premium that Philipson's insurance entity was

collecting as alleged premium payments, although Philipson did not intend on procuring insurance

coverage. The facts pled in the Complaint in Index 609877/2019 are that Philipson secretly used

the funds paid into their Plan. The premium payments paid by the Employers "were paid toward
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 65 of 94

third-party insurance providers, and the majority of the premium payments were diverted to

Philipson's secret insurance entity to fund his own insurance vehicle". The Complaint in Index

609877/2019 sets forth facts that Philipson formed his own insurance entity and that his insurance

entity was the insurance provider to the Employer Defendants, wrongfully diverting funds away

from Employers into his secretly formed insurance entity.

       262.    The Employer Defendant must be compelled to pay into trust their portion of

liability to the Plan, admitted by the Employer Defendant to be the $53 million fund sought in

Nassau County Action 609877/2019, Plan assets lost by the Employer Defendant, to be paid to

trust to cover benefits under the Program, individually tabulated by prorating the Employer

Defendant’s estimated payroll to the payroll of all Employer Defendant in the Nassau County

Action, as follows:

       Employer Defendant             Diverted Plan Assets
       Baypark                         9,450,702.97


Second: Cause of Action Against Certain Identified Employer Defendants by
the Plaintiff Derivative to the Defendant Carrier and in Subrogation to the
Class Defendant for Denial of Benefits under an ERISA Plan or Program
       263.    All the allegations previously stated are re-alleged and incorporated herein.

       264.    The Plaintiff is subrogated to the rights to be reimbursed for benefits provided to

Plan beneficiaries, the Class, who have suffered and will continue to suffer damages including, but

not limited to, not having the costs of medical treatment paid.

       265.    Certain Employer Defendants are liable to their injured employees under WCL §10.

The fund to cover this liability is the $53 million identified in the Complaint in this Nassau County

Case 609877/2019, as stated in the Intervention Complaint which was filed at Docket #7 of Nassau

County Case 609877/2019 Docket #2, document #1.
         Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 66 of 94

         266.   Oriska Corporation, the Plaintiff is asserting rights of subrogation for the medical

care and indemnity including lost wage and expense reimbursement paid and to be paid long into

the future to the injured Class defendants by its subsidiary Carrier-Defendant Oriska Insurance, as

set forth in the 26 lawsuits.

         267.   Identified Employer-Defendants are liable to their employees to pay or provide

compensation for disability or death from injury arising out of and in the course of their

employment. Plaintiff Oriska Corporation is subrogated to the rights of a sub-class of the Class

who are injured employees of the Employer Defendants, for the benefits paid and payable to the

injured employees by the Carrier Oriska Insurance.

         268.   Plaintiff derivatively to Oriska Insurance under BCL 626 has a statutory right of

subrogation in this action based on WCL 29, and common law equitable rights of subrogation,

indemnification and contribution, because it made payments to and on behalf of the injured

employees medical care, treatment and indemnity for lost wages and expenses.

         269.   The deductible reimbursement due from the identified Employer Defendants for

benefits already paid under the Program, were intended to be covered by funds in the 114 Trust.

But because the Employer Defendants have failed to fund the 114 Trust, the Administrator of the

Trust, Rashbi Management, Inc., has been unable to reimburse these benefits paid by the Carrier

as identified in the 26 lawsuits. Plaintiff, Oriska Corporation has sued derivatively on behalf of the

Carrier Defendant and in subrogation to the rights of the injured employees for benefits paid to the

Class.

         270.   The Employer Defendant has failed and refused to reimburse the Carrier Defendant

for benefits paid to injured employees covering the liability of the Employer Defendant under

Workers' Compensation Law 10 for benefits already paid to the Class; this does not include future

benefits for which their Plan and the Class are seeking payment of funds into trust, these are
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 67 of 94

obligations of the Employer Defendant covered by the Program which are the liability of the

Employer Defendant as follows:

               Employer Defendant                     Subrogation Amount
               Baypark                                $1,044,741.15
Third: Cause of Action against Certain Identified Employer Defendants for
Denial of Benefits for Failing to Fund the Trust under an ERISA Plan or
Program
       271.    All the allegations previously stated are re-alleged and incorporated herein.

       272.    The Program is established or maintained by Employer Defendants engaged in

commerce or in any industry or activity affecting commerce. Under 29 U.S.C. § 1003, as an

“employee benefit plan” defined as a “welfare benefit plan” under 29 U.S.C. § 1002(3). The

Program was “established or is maintained for the purpose of providing for its participants or their

beneficiaries, through the purchase of insurance or otherwise.

       273.    Their Plan meets the five prerequisites for ERISA welfare benefit plan: (1) plan,

fund or program, (2) established or maintained, (3) by employers, (4) for purpose of providing for

health, statutory disability, workers’ compensation, apprenticeship, training, continuing education,

safety to participants or their beneficiaries of the Employers.

       274.    The assets of their Plan which are governed by the Employee Retirement Income

Security Act of 1974 (ERISA) may be used only for two purposes: (1) to pay benefits to

participants and beneficiaries, (2) to pay the reasonable expenses of administering their Plan.

       275.    The Class named as a defendant herein is the real party in interest with standing to

sue under ERISA Section 502(a)(2) for relief under ERISA Section 409, 29 U.S.C. § 1109 and

Section 409(a).

       276.    The Employer Defendants are plan sponsors of the Program.

       277.    The Class asserts claims for relief for benefits under the Program.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 68 of 94

       278.    A sub-class of employees (the "Defendant Sub-Class") is those injured on the job

while working for the Employer Defendants.

       279.    Under ERISA, their Plan is required to be administered “solely in the interest of the

participants and beneficiaries” and “for the exclusive purpose of … providing benefits to

participants and their beneficiaries.” 29 U.S.C. § 1104(a)(1).

       280.    Employer Defendants have intentionally and without reasonable justification

wrongfully denied and refused to fund and reimburse the payment of benefits to members of the

Class in accordance with the Program and by failing to maintain their Plan assets in a Plan trust to

provide payment for such benefits, in Violation of the Program and in violation of ERISA.

       281.    Plaintiff on behalf of the Class prays for a judgment against the Employer

Defendant to disgorge and forfeit Plan assets to Trust as follows:

       Employer Defendant                            Due to Trust
       Baypark                                       $4,673,554.11


Fourth: Cause of Action in the alternative against Certain Identified
Employer Defendants to Recover $65,873,144 in Diverted Plan Assets
       282.    All the allegations previously stated are re-alleged and incorporated herein.

       283.    $65,873,144 has been lost on Prohibited Transactions during the period covering

June 11,2010 through May 1, 2018 due to the intentional or negligent acts of the Employer

Defendants under the control of Philipson and/or SentosaCare LLC (this involves the Employer

Defendants under the control of Philipson) in failing to protect their Plan assets and maintain the

Plan assets in trust for Program purposes.

       284.    Upon information and belief, the $65,873,144 overlaps the $53 million set forth in

the First Cause of Action.

       285.    The $65,873,144 has been lost to Prohibited Transactions, not providing benefits

to the Class. Instead of the $65,873,144 being maintained in trust, the $65,873,144 has been
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 69 of 94

diverted, Plan assets which have been converted and stolen away employee benefits from their

Plan due to the intentional or negligent acts of the Employer Defendants and their Owner

Operators.

       286.      The several liability of each Employer Defendant to be paid to trust to cover

benefits under the Program, prorated be the Employer Defendant’s estimated payroll as a ratio to

the payroll of all Employer Defendants in the Nassau County Action Case 609877/2019. The

Employer Defendant and their percentage of the $65,873,144 that was allocated to each Employer

Defendant, is as follows:

Employer Defendant                      Diverted Plan Assets
Baypark                                 $8,104,041.79

Fifth: Cause of Action against Owners Operator Defendants of Identified
Culpable Employer Defendants for Breach of ERISA Fiduciary Duties in the
Diversion of $65,873,144 in Plan Assets
       287.      All the allegations previously stated are re-alleged and incorporated herein.

       288.      Upon information and belief, the amounts recoverable in this Sixth Cause of Action

overlap the amounts recoverable in the Fifth Cause of Action insofar as the Fourth Cause of Action

overlaps the First Cause of Action.

       289.      The Owner Operators in control of the Employer Defendants identified in the First

Cause of Action are individually liable in damages in the share that they have received by direct

payment or accounting considerations in corporate distributions as follows:

Owner Operators                 Liability

Allen Kass                      $81,040.42
Anthony J. Bacchi               $202,601.04
Barry Leistner                  $81,040.42
Benjamin Fishoff                $405,202.09
Benjamin Landa                  $202,601.04
Bent Philipson                  $202,601.04
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 70 of 94

Berish Rubenstein        $243,121.25
C Kenneth Tesslar        $405,202.09
Chana Lerner             $405,202.09
Eli Greenspan            $40,520.21
Henry Shayovitz          $243,121.25
Hindy Sirkis             $243,121.25
Howard Belford           $162,080.84
Irwin Peckman            $162,080.84
Jeffrey Vogel            $40,520.21
Joel Greeneberg          $85,902.84
Jordan Fensterman        $40,520.21
Lawrence Reichenberger   $40,520.21
Lori Fensterman          $1,181,569.29
Lorraine Takesky         $17,828.89
Mark Zaffrin             $65,642.74
Martin Farbenblum        $202,601.04
Martin Kass              $40,520.21
Matthew Barbara          $121,560.63
Mayer Fischl             $81,040.42
Micahel Weiss            $162,080.84
Michael Levitan          $40,520.21
Patrick Formato          $45,382.63
Paul Barbara             $121,560.63
Rich Levitan             $40,520.21
Richard Busell           $40,520.21
Richard Schildron        $81,040.42
Robert Fensterman        $863,080.45
Robert Pines             $81,040.42
Samuel Ferrara           $29,174.55
Scott Einiger            $57,538.70
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 71 of 94

Sharyn Mukamal                 $40,520.21
Sherman Vogel                  $40,520.21
Staci Fensterman                $40,520.21
Steven Brown                   $162,080.84
Steven Greenstein               $40,520.21
Steven J Eisman                 $1,219,658.29

Sixth: Cause of Action against Prohibited Transaction Defendants to Recover
Plan Assets Diverted by Parties in Interest in Prohibited Transactions
       290.    All the allegations previously stated are re-alleged and incorporated herein.

       291.    Party[ies] in interest for purposes of this Amended Complaint is used to describe a

person who receives monies, property or assets which is not at arms-length aiding in the scheme,

wittingly or unwittingly, as their names may appear herein, along with other parties in interest not

yet known, are identified herein as parties in interest on the diversion of funds intended for benefits

for workers' compensation of employees of Employers.

       292.    Plaintiff seeks monetary and equitable relief in connection with Defendants’

improper, fraudulent, and unlawful diversion, embezzlement and defalcation to an offshore fund

which the parties to this Kings County case are attempting to take beyond the reach of the Class

in the following amounts:

Now known prohibited transactions under ERISA for the period June 11, 2010 through May 1,
2018, but not limited to, are as follows:


           Berkshire                           $8,306,850
           Spencer Street Realty               $15,937,849
           Allstate ASO                        $1,740,128
           Customer Withdrawals                $4,577,084
           Sam Schlesinger                     $2,020,647
           Pitterman Family Trust               $1,891,037
           Wolf Eisenbach                       $1,479,965
           National Financial Service           $1,415,972
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 72 of 94

           Dana K. Miklos                     $1,153,532
           Israel Zeigelman                   $619,612
           North American Mktg Spec Inc. $589,218
           National Financial Service         $345,099
           B Kogan PLLC                       $771,151.31
           Ira Lipsius and/or his firm of
           Lipsius-Benhaim Law, LLP           $797,329
           Whiteman Osterman & Hanna, LLP
           and Cullen and Dykman, LLP $1,101,395
Seventh: Cause of Action against Employer Defendants for Illegal
Employment Practices in Violation of 42 U.S.C. § 2000e-2
       293.    All the allegations previously stated are re-alleged and incorporated herein.

       294.    The Percy Sub-Class is entitled to injunctive relief as demanded and actual damages

for lost wages against the Employer Defendants, for lost opportunity and compensation as money

damages for the families of the members of the Percy Sub-Class, their children growing up in

poverty, significantly disadvantaged in education and skills, struggling to get a job, entitled to

compensation as money damages to be determined at trial in this litigation.

       295.    The members of the Percy Sub-Class have been and are ready, willing and able to

work, persistently wanting to work, but have been constantly deprived and denied work, damaging

the members of the Sub-Class, and damaging the families of the members of the Sub-Class, their

children growing up in poverty, significantly disadvantaged in education and skills, struggling to

get a job, in an amount to be determined at trial.

Eighth: Cause of Action against Employer Defendants and Parties in Interest
Prohibited Transaction Defendants for Conversion
       296.    All the allegations previously stated are re-alleged and incorporated herein.

       297.    Employer Defendants, the Owner Operator Defendants and Parties-in Interest

Prohibited Transaction Defendants, and other participants known and unknown, wrongfully
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 73 of 94

converted to their own use funds stolen from trust through the fraudulent schemes herein set forth

by wrongfully retaining that money and conspired to do so.

       298.    The Plaintiff, the Class and the Trust have been damaged as a result of unjust

enrichment in the damages set forth at the First, Second, Third, Fourth, Fifth, Sixth and Seventh

Causes of Action herein.

Ninth: Cause of Action against Employer Defendants and Parties in Interest
Prohibited Transaction Defendants for Unjust Enrichment
       299.    All the allegations previously stated are re-alleged and incorporated herein.

       300.    Employer Defendants, the Owner Operator Defendants and Parties in Interest

Prohibited Transaction Defendants, and other participants known and unknown, have held and

continue to hold funds stolen from trust without right thereto.

       301.    The Plaintiff, the Class and the Trust have been damaged as a result of unjust

enrichment in the damages set forth at the First, Second, Third, Fourth, Fifth, Sixth and Seventh

Causes of Action herein.

Tenth: Cause of Action against Employer Defendants. Owner Operator
Defendants and Parties in Interest Prohibited Transaction Defendants for
Breach of Fiduciary Duty
       302.    All the allegations previously stated are re-alleged and incorporated herein.

       303.    Employer Defendants, the Owner Operator Defendants and parties in interest

Prohibited Transaction Defendants, owe the employees as the Class a fiduciary duty, a duty of

loyalty and an obligation to administer diligently and carefully the affairs safeguard the property

and assets in trust; to prevent trust assets from being wasted, stolen or squandered; and to keep

honest, accurate and correct accounts of all affairs, business and transactions of trust monies; to

make and publish true and accurate accounts and statements of the affairs of trust and to perform

faithfully and diligently all the duties devolving upon Employer Defendants.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 74 of 94

       304.     As set forth herein, Employer Defendants, the Owner Operator Defendants and

parties-in interest Prohibited Transaction Defendants, have breached their fiduciary duties owed

to the Class, and have failed to perform the fiduciary duties imposed upon them, and did not give

proper care or oversight to the trusts funds in a skillful, careful, and diligent manner; but on the

contrary, knowingly and fraudulently permitted opportunities, monies, property, and effects of

those trust funds to be taken, wasted, and squandered, and transferred the opportunities, monies

and other assets of those corporations for Employer Defendants’ own personal accounts and for

Employer Defendants' own personal use, and for the benefit of third parties, to the detriment of the

Class, accomplished the above by engaging in a deliberate course of conduct and scheme as set

forth herein.

       305.     The Plaintiff, the Class and the Trust have been damaged as a result of breach of

fiduciary duties in the damages set forth at the First, Second, Third, Fourth, Fifth, Sixth and

Seventh Causes of Action herein.

Eleventh: Cause of Action against Employer Defendants, Owner Operator
Defendants and Parties in Interest Prohibited Transaction Defendants for a
Constructive Trust
       306.     All the allegations previously stated are re-alleged and incorporated herein.

       307.     Employer Defendants, the Owner Operator Defendants and Parties-in Interest

Prohibited Transaction Defendants, with the assistance of the others known and unknown,

knowingly received monies and assets either directly or indirectly from the Employer Defendants’,

under circumstances such that those Employer Defendants knew that the receipt of the moneys

and assets was unlawful and improper.

       308.     The exact amount of monies and assets received by the Employer Defendants

and/or the Owner Operators and/or parties in interest is unknown.

       309.     The conduct of the Employer Defendants, the Owner Operators and the parties in

interest constituted intentional acts of wrongdoing undertaken by Employer Defendants with actual
           Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 75 of 94

malice and in wanton and willful disregard of the rights of the employees of Employers, the Class

Defendant.

       310.     Employer Defendants and the Owner Operators are fiduciaries for the employee

Employers and the 114 Trust for Plan assets received, directly or indirectly, and entitled to a return

of those monies and assets to trust.

       311.     Accordingly, a constructive trust must be imposed, and an accounting of the money

ordered.

Twelfth: Cause of Action against Employer Defendants, Owner Operator
Defendants and Parties in Interest Prohibited Transaction Defendants for an
Accounting
       312.     All the allegations previously stated are re-alleged and incorporated herein.

       313.     Plaintiff is entitled to an accounting of all funds expended by Employer Defendants,

the Owner Operator Defendants and parties in interest Prohibited Transaction Defendants, which

belong to the Plaintiff and which have been misappropriated, diverted and stolen.

       314.     Accordingly, an accounting of the money must be ordered.

Thirteenth: Cause of Action under 42 U.S.C. §1983 against State Officers
Enjoining Actions Conspiring to Deny the Class Equal Protection of Laws
under Color of Law in Violation of the 14th Amendment to the US
Constitution
       315.     All the allegations previously stated are re-alleged and incorporated herein.

       316.     State Officers aided and abetted as part of the scheme, in a financial examination

by the New York State Department of Financial Services, on licensing Standard and Preferred

Insurance Company (“S & P”) to become licensed as a New York domestic property and casualty

insurance Company, which is evidenced by trace to the source of funding determinable by State

Officers that the source was from the Employer Defendants from funds that should have been in

trust, easily identified by the examining State Officers that failed, intentionally or otherwise, to
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 76 of 94

identify with due diligence the capitalization of S & P, stopping at the escrow account provided

by Calamari.

       317.    In fact, the capitalization was from Plan assets funded by Prohibited Transactions

by the Employer Defendants previously identified herein.

       318.    It is prayed that the State Officers be enjoined under 42 U.S.C. §1983 from

conspiring to deny the Class Equal Protection of Laws under Color of Law, in violation of the 14th

Amendment to the US Constitution, and that the State Officers respond in monetary damages in

an amount to be determined after trial.

Fourteenth: Cause of Action under 42 U.S.C. 1985 against the Employer
Defendants, Parties in Interest Prohibited Transaction Defendants, and
Owner/Operator Defendants Conspiring to deprive the Class of Rights and
Privileges Denying Equal Protection of the Laws under the 14th Amendment
       319.    All the allegations previously stated are re-alleged and incorporated herein.

       320.    It was conspired as part of the scheme to defraud to cover the diversion of Plan

assets that Employer Defendants electronically filed annual Cost Reports (Form RHCF-4) with the

DOH for the years 2002 through 2017 as payments for benefits to the Class, when in fact, the funds

were diverted to Prohibited Transactions Defendants. The Employer Defendants and parties in

interest diverted funds received from Medicaid, private pay, Medicare and insurance, and

converted to be unreachable by Class to reimburse claims paid on behalf of employees of the

Employer Defendants.

       321.    Employer Defendants made false statements in Cost Reports to the DOH regarding

expenses for employee benefits which included statements that insurance coverage was being

provided by party in interest Allstate as represented by its billing to the Employer Defendants'

fraudulent scheme is premised on their unlawfully siphoning the Employer Defendants Medicaid,

private pay, Medicare and insurance funds reported as intended for employee benefits. By virtue

of the acts described here, the Employer Defendants knowingly made, used, or caused to be made
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 77 of 94

or used, false records or statements material to an obligation to pay money to the State, and/or

knowingly concealed or knowingly and improperly received funds which were not used for their

intended and represented purpose.

       322.    It was a part of the scheme that the reimbursements received by the Defendants

were diverted from and not used to fund the 114 Trusts, the same funds identified as the Loss

Retention Fund in the Lead Action.

       323.    Philipson personally or through agents, made purchases of insurance coverages or

made recommendations with respect thereto, facilitating the placement of health, workers’

compensation and disability coverage, while furthering the scheme using the opportunity and

superior knowledge, access and experience of Philipson to accomplish the embezzlement.

       324.    As a result of the relationship between Employer Defendants and Philipson,

including, but not limited to, their role of control and superior knowledge and information

regarding the occupational and non-occupational benefit plans for Employer Defendants’

employees, along with ownership in the Employer Defendants in common with other Owner

Operator Defendants, makes the Employer Defendants knowledgeable that the deceptive Cost

Reports misrepresented to the DOH costs expensed and misrepresented as payment of employee

benefits.

       325.    Through the above-described conduct, Employer Defendants knowingly presented

or caused to be presented false or fraudulent reports for payment or approval; and/or made, used,

or caused to be made or used, a false record or statement to get false or fraudulent claims paid or

approved; and/or made, used, or caused to be made or used, false records or statements to conceal

that Employer Defendants were diverting funds. Specifically, Employer Defendants filed annual

Cost Reports with the New York DOH, which among other things, falsely and impliedly certified

that Employer Defendants were in compliance with all applicable laws and regulations.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 78 of 94

       326.    It was part of the scheme to provide false certification where the act of submitting

false reports themselves imply compliance with governing rules that are a precondition to payment

by the DOH.

       327.    It was part of the scheme for Employer Defendants to submit claims falsely

representing and certifying compliance with a statute, regulation, or contractual provision,

compliance being a precondition to State DOH payment of the claim.

       328.    It was part of the scheme for the Employer Defendants to fail to disclose

noncompliance with material statutory, regulatory, or contractual requirements.

       329.    Employer Defendants well knew that Plan services were not lawfully represented

in the billing, yet the Employer Defendants engaged in a continuous and pervasive pattern of

deceiving the DOH by Defendants’ filing false Cost Reports when in fact the pattern and practice

was to receive the monies and then divert the reimbursement for purposes other than as represented

to the DOH.

       330.    Employer Defendants owe the Class of Employees and the Rashbi Trust a common-

law fiduciary duty to act in good faith.

       331.    As a direct and proximate cause of Employer Defendants’ breaches, Plaintiff and

the Class have suffered damages including, but not limited to, additional and ongoing life of claim

costs for medical treatment and reimbursement of lost wages of employees of Employers which

are unable to be reimbursed out of trust funds because the trusts have not been funded.

       332.    The Employer Defendants, Prohibited Transaction Defendants, Owner and

Operator Defendants, conspired and acted under color of law to deny the Class and the Plaintiff

equal protection of the laws under the 14th Amendment to the United States Constitution of

individual and collective constitutional rights of the Class.

       333.    The Employer Defendants, parties in interest Prohibited Transaction Defendants,

and Owner/Operator Defendants conspired with State Officers to deprive the Class of rights and
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 79 of 94

privileges to deny equal protection of the laws under the 14th Amendment and must respond in

monetary damages in an amount set forth at the First, Second, Third, Fourth, Fifth, Sixth and

Seventh Causes of Action herein to be determined after trial.

Fifteenth: Cause of Action under 42 U.S.C. §1985 for Monetary Damages
against State Officers Conspiring with the Employer Defendants, Parties-in
Interest Prohibited Transaction Defendants, and Owner/Operator Defendants
to Violate 14th Amendment Equal Protection Constitutional Rights of the
Class
       334.    All the allegations previously stated are re-alleged and incorporated herein.

       335.    State Officers aided and abetted and allowed misapplication of the State

Superintendents Order of February 1, 2013 prohibiting new policies under Insurance Law 1310,

by means and methods including, but not limited to, State Officer Lees providing a letter of

February 7, 2019 to Lipsius, Lipsius seeking to avoid Employer Defendants funding for benefits

to the Class, Lees writing to Lipsius that the 1310 Order remained in effect, despite that Oriska

Insurance addressed the impairment identified in the Superintendents Order, addressed on

November 30, 2014, and so notified to State Officer Masterson on December 1, 2014.

       336.    Michael Papa and the General Counsel for the Workers' Compensation Board

(“WCB”) requested of DFS General Counsel Martha Lees, word that the policies issued to the

Employer Defendants were not in violation of law. Lees failed to and refused to issue the letter

interpreting the Order of the Superintendent of February 1, 2013.

       337.    The State DFS has refused to respond to WCB Officer Papa on the propriety of the

Policies, forcing the issue of termination of the policies to hearing before the WCB, resulting in

the decision by a WCB Judicial Officer.

       338.    Oriska Insurance Company, then proceeded to hearing before the WCB, at which

there was a ruling that the policies were fully enforceable. The WCB by Chief Appellant Judge of

the WCB Madeline Pantzer by Order of October 2020, has determined that the Policies issued by
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 80 of 94

Oriska Insurance to the Employer Defendants are fully proper, meeting all regulatory requirements

of the WCL, an issue that the Councils Office of the DFS has deferred to the State Workers’

Compensation Board.

       339.    State Officers conspiring with the Employer Defendants, parties in interest

Prohibited Transaction Defendants, and Owner/Operator Defendants, failed or neglected to

enforce State Laws violating 14th Amendment Equal Protection Constitutional Rights, in violation

of 42 U.S.C. §1985, as applied to the States under the United States Constitution for the individual

and collective personal, malicious, and unlawful violations under color of state law.

       340.    It is prayed that the State Officers be enjoined under 42 U.S.C. §1983 from

conspiring to deny the Class Equal Protection of Laws under Color of Law, in Violation of the

14th Amendment to the US Constitution, and that the State Officers respond in monetary damages

under 42 U.S.C. §1985, along with the Employer Defendants, Prohibited Transaction Defendants,

and Owner/Operator Defendants conspired with State Officers to deprive the Class of rights and

privileges to deny equal protection of the laws under the 14th Amendment, and must respond in

monetary damages in an amount set forth at the First, Second, Third, Fourth, Fifth, Sixth and

Seventh Causes of Action herein to be determined after trial.

Sixteenth: Cause of Action 42 U.S.C. §1981 for Racial, or otherwise Class-
based, Invidiously Discriminatory Animus Against the Employer Defendants,
the Prohibited Transaction, and the Owner/Operator Defendants
       341.    All the allegations previously stated are re-alleged and incorporated herein.

       342.    This Complaint is also on behalf of a sub-class of the Class herein involving

liability of the Employer Defendants for unlawful discriminatory employment practices.

       343.    The Plaintiff on behalf of the sub-class of the Class states a claim of conspiracy

pursuant to 42 U.S.C. § 1985(3), alleging that “racial, or otherwise class-based, invidiously

discriminatory animus lay behind the defendants’ actions, and has set forth facts from which a

conspiratorial agreement between the defendants can be inferred.”
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 81 of 94

       344.    42 U.S.C. § 1985(3) creates a private right of action for recovery of damages “if

two or more persons in any State or Territory conspire . . . for the purpose of depriving, either

directly or indirectly, any person or class of persons in the equal protection of the laws. . . .”

       345.    It is prayed that the Employer Defendants, parties in interest Prohibited Transaction

Defendants, and Owner/Operator Defendants conspiring to interfere with the Classes’ property

rights in skills and opportunities, rights and privileges in the Alternative Employment Practice,

protected by laws under the 14th Amendment, respond in monetary damages under 42 U.S.C.

§1981, in an amount set forth at the First, Second, Third, Fourth, Fifth, Sixth and Seventh Causes

of Action herein.

Seventeenth: Cause of Action is brought under 42 U.S.C. §1983 to enjoin State
Officers from Prohibiting Right to Assemble by the Class as Protected by the
First Amendment to the United States Constitution
       346.    All the allegations previously stated are re-alleged and incorporated herein.

       347.    A seemingly separate scheme to deny constitutional rights to the sub-class of the

Class occurred when the State Officers at SUNY Maritime College barred members of the Percy

sub-Class from assembling at the premises despite the fact that proper permits and authorizations

were in place and all permit fees were paid.

       348.    This lawsuit seeks to enjoin the wrongful denial of assembly of the Percy sub-Class

for apprentice training and continuing education at SUNY Maritime College, unnecessarily

abrogating the apprentice training and continuing education provided by Plaintiff at the SUNY

Maritime College in the Bronx.

Eighteenth: Cause of Action against the Employer Defendants, Parties in
Interest Prohibited Transaction Defendants, and Owner/Operator Defendants
conspiring with State Officers for the Aiding and Abetting Breaches of
Fiduciary Duties and Obligations enumerated herein
       349.    All the allegations previously stated are re-alleged and incorporated herein.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 82 of 94

       350.       Employer Defendants, the Owner Operator Defendants and Parties-in Interest

Prohibited Transaction Defendants, knowingly induced and participated with the Employers in

those breaches of fiduciary duties by providing substantial assistance to those Employer

Defendants and had actual knowledge of the breaches of fiduciary duties by Employer Defendants.

       351.       To the extent that certain of the Employer Defendants, the Owner Operator

Defendants and parties in interest Prohibited Transaction Defendants, were not the primary

violators with respect to particular acts and practices alleged as a basis for liability herein, they

aided and abetted their co-Employer Defendants who were the primary violators.

       352.       Each of the Employer Defendants, parties in interest Prohibited Transaction

Defendants, and Owner/Operator Defendants, conspiring with State Officers Defendants, enabled

and assisted in the accomplishment of one or more of the breaches of duty and wrongs committed

by the primary violators constituting the actionable wrong in each Cause of Action herein, and

thereby substantially assisted in the wrongs, crimes, torts, statutory violations and unfair practices

alleged herein.

       353.       Because of their aiding and abetting of each other's wrongs and illegal conduct,

which contributed to the losses suffered by Class and to the injury of the employees, they are

jointly and severally liable for all of the primary violations alleged herein that they knowingly and

substantially assisted in accomplishing. By reason of the foregoing, the aiding and abetting of the

breaches have proximately caused damages to the Class and Plaintiff and must respond in

monetary damages in an amount set forth at the First, Second, Third, Fourth, Fifth, Sixth and

Seventh Causes of Action herein.
         Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 83 of 94

Nineteenth: Cause of Action under 42 U.S.C. § 1985 against the Employer
Defendants, Parties in Interest Prohibited Transaction Defendants, and
Owner/Operator Defendants conspiring with State Officers to Deprive the
Class of Rights and Privileges Denying Equal Protection of the Laws under
the 14th Amendment
        354.    All the allegations previously stated are re-alleged and incorporated herein.

        355.    In violation of ERISA's fiduciary duty and prohibited transaction provisions,

Employer Defendants, the Owner Operator Defendants and parties in interest Prohibited

Transaction Defendants, as part of the scheme, the Employer Defendants in the operation of their

Plan diverted from their Plan funds identified for workers’ compensation, health and disability

benefits, diverting Plan assets needed to cover benefits in violation of their fiduciary duties to act

solely in the interest of the Class as plan participant beneficiaries, Plan assets are for the exclusive

purpose of providing benefits to the Class along with specific identified expenses of their Plan.

The Employer Defendants in control of their Plan, failed to carry out their duties.

        356.    Under 29 U.S.C.S. §1003(b)(3), the Plan of the Employer Defendants was not

maintained solely for the purpose of complying with workers’ compensation laws, therefore their

Plan is preempted by ERISA, 29 U.S.C.S. § 1001 et seq.

        357.    Employer Defendants in a scheme to defraud their Plan as an employee welfare

benefit plan as defined in 29 U.S.C. § 1002(1)(a) of ERISA, wrongfully exercised control and

management over fund assets under 29 U.S.C. 186(c)(5) "employee benefit plans" within the

meaning of 29 U.S.C. 1002(37), (1), (2) and (3), the Employer Defendants are fiduciaries under

ERISA.

        358.    Under ERISA, a fiduciary is required to "discharge his duties with respect to a plan

solely in the interest of the participants and beneficiaries, for the exclusive purpose of providing

benefits to [them]." 29 U.S.C. §1104(a)(1).

        359.    Each Employer Defendants retained authority on their Plan Funds and payments

from their Plan. As part of the scheme the Employer Defendants as fiduciaries used fund assets to
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 84 of 94

satisfy other personal or business obligations or otherwise underfunded the obligations, breaching

their fiduciary duty under ERISA. Under ERISA, any person who is a fiduciary with respect to the

plan who breaches any one of the responsibilities, obligations, or duties imposed upon fiduciaries

is personally liable "to make good to such plan any losses to the plan resulting from each such

breach, and to restore the plan any profits of such fiduciary which have been made through the use

of assets of the plan by the fiduciary..." 29 U.S.C. §1109(a).

       360.    The Employer Defendants, parties in interest and State Officers have used the law

to cover and hide their offenses, giving them the appearance of legality, all while the State Officers

stood by and watched the misapplication of the law, not lifting one iota to straighten out the

miscarriage, knowing intimately that the Employer Defendants were misusing the rulings of State

Officers to cover Prohibited Transactions of party in interest Defendants, knowing that the law and

the rulings of State Officers were being misapplied and misinterpreted to cover and justify the

looting by the Defendants, looting that must be disgorged and forfeited back to trust.

       361.    The Employer Defendants’ intent is to drive the Program and Trust into insolvency,

liquidation making it extremely unlikely that the State Officers will pursue the Employer

Defendants, Owner and Operator Defendants, Prohibited Transaction Defendants, or any other

parties receiving booty from funds that should have been paid into trust, and the parties in interest

knowing, relying and expecting the State Officers all the while knowing of the defalcation by the

Employer Defendants, releasing the Employer Defendants from their obligations to the trust and

to their Plan participant Class of employees.

       362.    From at least about May 23, 2017, and long before dating back to May, 2002, and

continuing to date, in or about the State of New York, and elsewhere, the Prohibited Transaction

Defendant in the Program and Trust and the State Officers, together and with others known and

unknown to the Plaintiff, to obtain money and property by false pretenses, representations, and

promises, did knowingly communicate to effectuate the scheme by means of electronic
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 85 of 94

communications, signs and signals or facsimile transmissions, and did willfully, knowingly

combine and conspire and agree to deny equal protection of the laws as guaranteed by the 14th

Amendment to the US Constitution, enforced by 42 U.S.C. 1983, by executing a scheme to divert,

convert and secrete money and property by means of and for the purpose of executing the scheme,

knowingly caused to be delivered by transmitting or cause to be transmitted by means of wire,

radio, or television, communication, writings, signs, signals, pictures, or sounds all to cause and

carry out the purpose of the conspiracy. It was part of the conspiracy for Lipsius to communicate

with State Officer Lees in furtherance of the conspiracy, and to achieve the objects thereof, the

Defendants as co-conspirators, each for their part in the scheme. Conspirators known and unknown

to the Plaintiff, committed the overt acts set forth herein, and other overt acts in furtherance of the

conspiracy as a continuing conspiracy, even though participants in the conspiracy have changed

over time, the preceding are only the most recent events. These recent events were preceded by

acts beginning in May 2002, starting a pattern beginning on May 1, 2002, involving the same

Employer Defendants with some attrition and new participants from time to time from then to the

present, and involving State Officers who preceded the State Officers joined herein.

       363.    Section 1983, 42 U.S.C. 1983, provides every person who, under color of any

statute, ordinance, regulation, custom, or usage, of any State subjects, or causes to be subjected,

members of the Class or other person within the jurisdiction thereof to the deprivation of rights,

privileges, or immunities secured by the Constitution and laws, shall be liable to the Class in action

at law, suit in equity, or other proper proceeding for redress.

       364.    Under color of State law, State action occurred in the exercise of power possessed

by virtue of state law, making possible the scheme because co-conspirators clothed with the

authority of state law provided the means and methods for the Employer Defendants to be able to

divert funds intended for benefits to the Class. The acts of State Officers caused harm and is a

result of executed regulation or decision officially adopted and authorized by the State, the State
          Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 86 of 94

created a danger by its enforcement policies affecting the Class, and there is a corresponding duty

by the State Officers to protect the Class, giving rise to a 42 U.S.C. § 1985 Action to Vindicate

Fourteenth Amendment rights of equal protection of the laws and due process of laws.

         365.   It is prayed that the Employer Defendants, parties in interest Prohibited Transaction

Defendants, and Owner/Operator Defendants conspiring with State Officers to deprive the Class

of rights and privileges denying equal protection of the laws under the 14th Amendment, be

enjoined under 42 U.S.C. §1983 from conspiring to deny the Class Equal Protection of Laws under

Color of Law, in violation of the 14th Amendment to the US Constitution, and that they all respond

jointly and severally in monetary damages under 42 U.S.C. §1985 in an amount to be determined

after trial.

         366.   The real parties in interest are the employees, the Class, and the Rashbi Trust,

persons injured by the actions of the Employer Defendants, Prohibited Transaction Defendants,

Owner/Operator Defendants, and State Officer Defendants, in conspiring to and diverting,

converting and secreting Plan Funds and must respond in monetary damages in an amount set forth

at the First, Second, Third, Fourth, Fifth, Sixth and Seventh Causes of Action herein.

Twentieth: Cause of Action for Declaratory Judgment and Reimbursement

         367.   All the allegations previously stated are re-alleged and incorporated herein..

         368.   This cause of action is for a declaration that the Employer-Defendant failed to

secure the payment of compensation for its injured employees and their dependents and failed to

satisfy the requirements of WCL §50, requiring reimbursement of all payments made by the

Carrier-Defendant on behalf of the Employer-Defendant.

Twenty-first: Cause of Action for Subrogation to the rights of Class defendants
against Employer-Defendant
         369.   All the allegations previously stated are re-alleged and incorporated herein..
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 87 of 94

       370.    Employer-Defendant Baypark remains liable under Workers Compensation Law

(“WCL”) §10 as uninsured for Workers Compensation Insurance under WCL §50. The Employer-

Defendant Baypark disavowed and repudiated the Policy on September 19, 2019, leaving

Employer-Defendant Baypark uninsured as it relates to WCL §50, thus now empowering Class

defendants with the option to elect commencement of plenary personal injury actions against

Defendant-Employer, or in the alternative to continue to accept workers’ compensation benefits.

       371.    Having paid the claims of Class defendants, as a result of injuries incurred during

their employment with the Employer-Defendant Baypark , Carrier-Defendant is subrogated to the

rights of the Class defendants against the Employer-Defendant Baypark .

       372.    This action is in subrogation to the rights and causes of action of the Class

defendants herein against their uninsured Employer-Defendant Baypark for negligence resulting

in personal injury to injured Class defendants, applying all the presumptions afforded an injured

worker under WCL §11, subrogated for any benefits paid for medical care, lost wages and

expenses of Class defendants of Baypark          paid by the Carrier-Defendant, a lien against any

recovery of an Class defendant against Baypark under Workers Compensation Law §29, and by

subrogation as a direct action against the Employer Defendant if the Class defendant does not

proceed against Baypark within a time period set by the Court in this action.

       373.    Plaintiff brings this derivative action on behalf of the Carrier-Defendant in

subrogation to recover payments made to Class defendants by the Carrier-Defendant.

       374.    This derivative action by the Plaintiff on behalf of the Carrier-Defendant is on

grounds that Workers Compensation and Employer Liability insurance is admitted as not

enforceable, disavowed by Employer-Defendants as illegal Workers' Compensation Insurance

provided by the Carrier-Defendant, however the Carrier-Defendant has refused to undertake the

causes of action as set forth in this complaint as the causes of action here are in direct conflict with

defenses raised in litigation between Carrier-Defendant and the Employer-Defendant.
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 88 of 94

       375.    This action is against an admitted uninsured employer Baypark               and its

Shareholder/Directors as the WCL §§26(a) and 52 equivalent of the president, secretary or

treasurer of the Employer-Defendant and are jointly and severally liable with the Employer-

Defendant for personal liability for the medical care, compensation payments, penalties and

possible criminal prosecution pursuant to WCL §26, all of whom indeed benefited.

       376.    Class defendants are liable in subrogation for payments made to Class defendants

by the Carrier-Defendant.

Twenty-second: Cause of Action for Subrogation to the rights of Carrier-
Defendant Against Shareholder/Directors of Employer-Defendant
       377.    All the allegations previously stated are re-alleged and incorporated herein.

       378.    Plaintiff is subrogated to the rights and causes of action as may arise out of the

breach of lawful obligations and liability of the Shareholder/Directors of the Employer-Defendant

under the WCL, vicariously, respondeat superior or otherwise in the premises and in particular the

liability of Shareholder/Directors of Employer-Defendant corporations as set forth at WCL §25(a)

and §52(c).

RELIEF
       WHEREFORE, Plaintiff seeks monetary and equitable relief in connection with the

improper, fraudulent, and unlawful diversion, embezzlement and defalcation of millions of

dollars which the Employer Defendant and its cohorts are attempting to take beyond the reach of

the Class and Rashbi Trust:

       1.      On the First Cause of Action a Judgment for the amounts set forth below to be paid

into the 114 Trust against the Employer Defendant:

Employer Defendant            Diverted Plan Assets

Baypark                       9,450,702.97
           Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 89 of 94

       2.        On the Second Cause of Action a Judgment in favor of the Plaintiff against the

Employer Defendant for the amounts set forth below:

Employer Defendant                      Reimbursement Due
Baypark                                $1,044,741.15

       3.        On the Third Cause of Action a Judgment in favor of the Plaintiff against the

Employer Defendants listed below for the amounts set forth below to be paid into the 114 Trust as

follows:

Employer Defendant                     Due to Trust
Baypark                                $4,673,554.11


       4.        On the Fourth Cause of Action a Judgment in favor of the Plaintiff against the

following Employer Defendant for the amount set forth below to be paid into the 114 Trust:

Employer Defendant                     Diverted Plan Assets
Baypark                                $8,104,041.79
       5.        On the Fifth Cause of Action Judgment in favor of the Plaintiff for the amounts set

forth below to be paid into the 114 Trust against each of the Owner Operator Defendants as

follows:

Owner Operators                 Liability

Allen Kass                      $81,040.42
Anthony J. Bacchi               $202,601.04
Barry Leistner                  $81,040.42
Benjamin Fishoff                $405,202.09
Benjamin Landa                  $202,601.04
Bent Philipson                  $202,601.04
Berish Rubenstein               $243,121.25
C Kenneth Tesslar               $405,202.09
Chana Lerner                    $405,202.09
Eli Greenspan                   $40,520.21
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 90 of 94

Henry Shayovitz          $243,121.25
Hindy Sirkis             $243,121.25
Howard Belford           $162,080.84
Irwin Peckman            $162,080.84
Jeffrey Vogel            $40,520.21
Joel Greeneberg          $85,902.84
Jordan Fensterman        $40,520.21
Lawrence Reichenberger   $40,520.21
Lori Fensterman          $1,181,569.29
Lorraine Takesky         $17,828.89
Mark Zaffrin             $65,642.74
Martin Farbenblum        $202,601.04
Martin Kass              $40,520.21
Matthew Barbara          $121,560.63
Mayer Fischl             $81,040.42
Micahel Weiss            $162,080.84
Michael Levitan          $40,520.21
Patrick Formato          $45,382.63
Paul Barbara             $121,560.63
Rich Levitan             $40,520.21
Richard Busell           $40,520.21
Richard Schildron        $81,040.42
Robert Fensterman        $863,080.45
Robert Pines             $81,040.42
Samuel Ferrara           $29,174.55
Scott Einiger            $57,538.70
Sharyn Mukamal           $40,520.21
Sherman Vogel            $40,520.21
Staci Fensterman         $40,520.21
Steven Brown             $162,080.84
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 91 of 94

Steven Greenstein               $40,520.21
Steven J Eisman                 $1,219,658.29
       6.      On the Sixth Cause of Action Cause of Action a Judgment in favor of the Plaintiff

against each of the Prohibited Transaction Defendants as follows:

   Prohibited Transaction Defendants         Amount


   Berkshire                                 $8,306,850

   Spencer Street Realty                     $15,937,849

   Allstate ASO                              $1,740,128

   Customer Withdrawals                      $4,577,084

   Sam Schlesinger                           $2,020,647
   `
   Pitterman Family Trust                    $1,891,037

   Wolf Eisenbach                            $1,479,965

   National Financial Service                $1,415,972

   Dana K. Miklos                            $1,153,532
   .
   Israel Zeigelman                          $619,612

   North American Mktg Spec Inc.             $589,218

   National Financial Service                $345,099
   .
   B Kogan PLLC                              $771,151.31

   Ira Lipsius and/or his firm of
   Lipsius-Benhaim Law, LLP                  $797,329

   Whiteman Osterman & Hanna, LLP
   and Cullen and Dykman, LLP                $1,101,395

       7.      On the Seventh Cause of Action a Declaratory Judgment declaring that the acts of

the Employer Defendants are illegal employment practices in violation of 42 U.S.C. § 2000e-2,
        Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 92 of 94

and award to the Plaintiff on behalf of the Class, actual damages for lost wages, for lost opportunity

and compensation as money damages to be determined at trial in this litigation.

       8.      On the Eighth Cause of Action a Judgment in favor of the Plaintiff against each of

the named Employer Defendants as set forth in the Second, Third, Fourth, Fifth, and Sixth Causes

of Action.

       9.      On the Ninth Cause of Action a Judgment in favor of the Plaintiff against each of

the named Employer Defendants as set forth in the Second, Third, Fourth, Fifth, and Sixth Causes

of Action.

       10.     On the Tenth Cause of Action a Judgment in favor of the Plaintiff against each of

the named Employer Defendants as set forth in the Second, Third, Fourth, Fifth, and Sixth Causes

of Action.

       11.     On the Eleventh Cause of Action a Judgment in favor of the Plaintiff against each

of the named Employer Defendants as set forth in the Second, Third, Fourth, Fifth, and Sixth

Causes of Action.

       12.     On the Twelfth Cause of Action a Declaratory Judgment calling for an accounting.

       13.     On the Thirteenth, Fourteenth, Fifteenth, Sixteenth, Seventeenth, Eighteenth,

Nineteenth and Twentieth Causes of Action against State Officers Conspiring with the Employer

Defendants, Parties-in Interest Prohibited Transaction Defendants, and Owner/Operator

Defendants:

DECLARING that the actions complained of herein by such Defendants individually and
collectively, alone and in concert with present and former associates and other still unidentified
parties, cloaking themselves with the color of law and utilizing all the power of the State in a
malevolent effort to the Plaintiff Class an opportunity to compete effectively to obtain the
benefits of economic opportunities for which they would otherwise qualify but for the lack of
access to the Program that was adopted as their Plan, represented an abuse of the powers of such
individual named Defendants as employees and agents of the State of New York and as such
were ultra vires actions, caused serious, permanent and irreparable economic and social injury
and damage to the Plaintiffs and to the Class deliberately impeded efforts to utilize the Program
         Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 93 of 94

to foster creation of jobs providing reliable and steady income and benefits for the Plaintiff Class
and their families and
RESTRAINING and prohibiting the State Officers from the acts as pled herein,
and
DECLARING the actions of the individual Defendants in conspiracy represent an abuse of the
powers of such individual State Officer Defendants as employees and agents of the State of New
York, and as such were ultra vires actions, were taken with the purpose of impairing the Class to
enter the workforce at a level of skill and training which will permit them to be safe and rapidly
advance in careers; and
AWARDING Plaintiff by subrogation actual damages for lost wages and benefits and lost
opportunity damages to the Class and damaging the families of the members of the Class, their
children growing up in poverty, significantly disadvantaged in education and skills, struggling to
get a job, in an amount to be determined at trial, and
AWARDING damages in an amount set forth at the First, Second, Third, Fourth, Fifth, Sixth and
Seventh Causes of Action herein.
        14.     For a Declaratory Judgment on the Twenty- First Cause of Action that as of September

19, 2019, empowering Class defendants with the option to elect commencement of plenary personal

injury actions against Defendant-Employer Baypark Center, LLC, - Baypark Center, or in the

alternative to continue to accept workers’ compensation benefits.

        For a Declaratory Judgment on the Twenty-Second Cause of Action permitting the Plaintiff

to proceed with this derivative action after the time by which the Class defendants have to elect as

declared in the Second Cause of Action, after which the Carrier-Defendant shall be subrogated to the

rights and opportunities of each Class defendant, and in turn such rights and opportunities shall be

available to Plaintiff by derivative action.

        Together with interest and the costs and disbursements of this action.

        Demand is made for trial by jury on all the issues so triable.


Dated: Utica, NY
       January 16, 2021
                                                s/ Frank Policelli
                                                ______________________
                                                Frank Policelli, Esq.
                                                Attorney for Plaintiff
                                                Oriska Corporation
Case 1:21-cv-00762-LJL Document 1-3 Filed 01/28/21 Page 94 of 94

                             10 Steuben Park,
                             Utica, NY 13501
                             phone: (315) 235-1735
                             email: frankpolicelli@centralny.twcbc.com
                             fax: (315) 793-8743
